UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-00116 The Investment Company of America (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: July 1, 2006 - June 30, 2007 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) ITEM 1 – Proxy Voting Record Fund Name : The Investment Company of America Reporting Period: 07/01/2006 - 06/30/2007 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LINDA G. ALVARADO Mgmt For For For 1.2 DIRECTOR GEORGE W. BUCKLEY Mgmt For For For 1.3 DIRECTOR VANCE D. COFFMAN Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR W. JAMES FARRELL Mgmt For For For 1.6 DIRECTOR HERBERT L. HENKEL Mgmt For For For 1.7 DIRECTOR EDWARD M. LIDDY Mgmt For For For 1.8 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.9 DIRECTOR AULANA L. PETERS Mgmt For For For 1.10 DIRECTOR ROZANNE L. RIDGWAY Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS Mgmt For For For 4.0 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE FAIR PRICE PROVISION Mgmt For For For 5.0 APPROVAL OF THE EXECUTIVE ANNUAL INCENTIVE PLAN Mgmt For Against Against 6.0 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PERFORMANCE UNIT PLAN Mgmt For For For 7.0 EXECUTIVE COMPENSATION BASED ON THE PERFORMANCE OF PEER COMPANIES. ShrHldr Against Against For Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR R.S. AUSTIN Mgmt For For For 1.2 DIRECTOR W.M. DALEY Mgmt For For For 1.3 DIRECTOR W.J. FARRELL Mgmt For For For 1.4 DIRECTOR H.L. FULLER Mgmt For For For 1.5 DIRECTOR R.A. GONZALEZ Mgmt For For For 1.6 DIRECTOR D.A.L. OWEN Mgmt For For For 1.7 DIRECTOR B. POWELL JR. Mgmt For For For 1.8 DIRECTOR W.A. REYNOLDS Mgmt For For For 1.9 DIRECTOR R.S. ROBERTS Mgmt For For For 1.10 DIRECTOR S.C. SCOTT III Mgmt For For For 1.11 DIRECTOR W.D. SMITHBURG Mgmt For For For 1.12 DIRECTOR G.F. TILTON Mgmt For For For 1.13 DIRECTOR M.D. WHITE Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - ADVISORY VOTE ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL - THE ROLES OF CHAIR AND CEO ShrHldr Against Against For Advanced Micro Devices, Inc. Ticker Security ID: Meeting Date Meeting Status AMD CUSIP9 007903107 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 NOMINEE FOR DIRECTOR: HECTOR DE J. RUIZ Mgmt For For For 2.0 NOMINEE FOR DIRECTOR: W. MICHAEL BARNES Mgmt For For For 3.0 NOMINEE FOR DIRECTOR: BRUCE L. CLAFLIN Mgmt For For For 4.0 NOMINEE FOR DIRECTOR: H. PAULETT EBERHART Mgmt For For For 5.0 NOMINEE FOR DIRECTOR: ROBERT B. PALMER Mgmt For For For 6.0 NOMINEE FOR DIRECTOR: JOHN E. CALDWELL Mgmt For For For 7.0 NOMINEE FOR DIRECTOR: MORTON L. TOPFER Mgmt For For For 8.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 9.0 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR FRANK M. CLARK Mgmt For For For 1.2 DIRECTOR BETSY Z. COHEN Mgmt For For For 1.3 DIRECTOR MOLLY J. COYE, M.D. Mgmt For For For 1.4 DIRECTOR BARBARA H. FRANKLIN Mgmt For For For 1.5 DIRECTOR JEFFREY E. GARTEN Mgmt For For For 1.6 DIRECTOR EARL G. GRAVES Mgmt For For For 1.7 DIRECTOR GERALD GREENWALD Mgmt For For For 1.8 DIRECTOR ELLEN M. HANCOCK Mgmt For For For 1.9 DIRECTOR EDWARD J. LUDWIG Mgmt For For For 1.10 DIRECTOR JOSEPH P. NEWHOUSE Mgmt For For For 1.11 DIRECTOR RONALD A. WILLIAMS Mgmt For For For 2.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL ON NOMINATING A DIRECTOR FROM THE EXECUTIVE RETIREE RANKS ShrHldr Against Against For Air Products And Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP9 009158106 01/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM L. DAVIS III Mgmt For For For 1.2 DIRECTOR W. DOUGLAS FORD Mgmt For For For 1.3 DIRECTOR EVERT HENKES Mgmt For For For 1.4 DIRECTOR MARGARET G. MCGLYNN Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2007. Mgmt For For For Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP9 013817101 04/20/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALAIN J.P. BELDA Mgmt For For For 1.2 DIRECTOR CARLOS GHOSN Mgmt For For For 1.3 DIRECTOR HENRY B. SCHACHT Mgmt For For For 1.4 DIRECTOR FRANKLIN A. THOMAS Mgmt For For For 2.0 PROPOSAL TO RATIFY THE INDEPENDENT AUDITOR Mgmt For For For Alltel Corporation Ticker Security ID: Meeting Date Meeting Status AT CUSIP9 020039103 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SCOTT T. FORD Mgmt For For For 1.2 DIRECTOR L.L GELLERSTEDT, III Mgmt For For For 1.3 DIRECTOR EMON A. MAHONY, JR. Mgmt For For For 1.4 DIRECTOR RONALD TOWNSEND Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For Altera Corporation Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN P. DAANE. Mgmt For For For 2.0 ELECTION OF DIRECTOR: ROBERT W. REED. Mgmt For For For 3.0 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: KEVIN MCGARITY. Mgmt For For For 5.0 ELECTION OF DIRECTOR: JOHN SHOEMAKER. Mgmt For For For 6.0 ELECTION OF DIRECTOR: SUSAN WANG. Mgmt For For For 7.0 TO APPROVE AN AMENDMENT TO THE 1 BY 1,000, UNDER THE PLAN. Mgmt For For For 8.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2007. Mgmt For For For Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ELIZABETH E. BAILEY Mgmt For For For 1.2 DIRECTOR HAROLD BROWN Mgmt For For For 1.3 DIRECTOR MATHIS CABIALLAVETTA Mgmt For For For 1.4 DIRECTOR LOUIS C. CAMILLERI Mgmt For For For 1.5 DIRECTOR J. DUDLEY FISHBURN Mgmt For For For 1.6 DIRECTOR ROBERT E.R. HUNTLEY Mgmt For For For 1.7 DIRECTOR THOMAS W. JONES Mgmt For For For 1.8 DIRECTOR GEORGE MUNOZ Mgmt For For For 1.9 DIRECTOR LUCIO A. NOTO Mgmt For For For 1.10 DIRECTOR JOHN S. REED Mgmt For For For 1.11 DIRECTOR STEPHEN M. WOLF Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL 1 - CUMULATIVE VOTING ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL 2 - INFORMING CHILDREN OF THEIR RIGHTS IF FORCED TO INCUR SECONDHAND SMOKE ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL 3 - STOP ALL COMPANY-SPONSORED CAMPAIGNS" ALLEGEDLY ORIENTED TO PREVENT YOUTH FROM SMOKING " ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL 4 - GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL 5 - ANIMAL WELFARE POLICY ShrHldr Against Against For America Movil, S.a.b. De C.v. Ticker Security ID: Meeting Date Meeting Status AMX CUSIP9 02364W105 04/27/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPOINTMENT OR, AS THE CASE MAY BE, REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES L" SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. " TNA For 2.0 APPOINTMENT OF DELEGATES TO EXECUTE AND, IF APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. TNA For American Electric Power Company, Inc Ticker Security ID: Meeting Date Meeting Status AEP CUSIP9 025537101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR E.R. BROOKS Mgmt For For For 1.2 DIRECTOR D.M. CARLTON Mgmt For For For 1.3 DIRECTOR R.D. CROSBY, JR. Mgmt For For For 1.4 DIRECTOR J.P. DESBARRES Mgmt For For For 1.5 DIRECTOR R.W. FRI Mgmt For For For 1.6 DIRECTOR L.A. GOODSPEED Mgmt For For For 1.7 DIRECTOR W.R. HOWELL Mgmt For For For 1.8 DIRECTOR L.A. HUDSON, JR. Mgmt For For For 1.9 DIRECTOR M.G. MORRIS Mgmt For For For 1.10 DIRECTOR L.L. NOWELL III Mgmt For For For 1.11 DIRECTOR R.L. SANDOR Mgmt For For For 1.12 DIRECTOR D.G. SMITH Mgmt For For For 1.13 DIRECTOR K.D. SULLIVAN Mgmt For For For 2.0 APPROVAL OF AEP SENIOR OFFICER INCENTIVE PLAN. Mgmt For For For 3.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For American International Group, Inc. Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARSHALL A. COHEN Mgmt For For For 1.2 DIRECTOR MARTIN S. FELDSTEIN Mgmt For For For 1.3 DIRECTOR ELLEN V. FUTTER Mgmt For For For 1.4 DIRECTOR STEPHEN L. HAMMERMAN Mgmt For For For 1.5 DIRECTOR RICHARD C. HOLBROOKE Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR GEORGE L. MILES, JR. Mgmt For For For 1.8 DIRECTOR MORRIS W. OFFIT Mgmt For For For 1.9 DIRECTOR JAMES F. ORR III Mgmt For For For 1.10 DIRECTOR VIRGINIA M. ROMETTY Mgmt For For For 1.11 DIRECTOR MARTIN J. SULLIVAN Mgmt For For For 1.12 DIRECTOR MICHAEL H. SUTTON Mgmt For For For 1.13 DIRECTOR EDMUND S.W. TSE Mgmt For For For 1.14 DIRECTOR ROBERT B. WILLUMSTAD Mgmt For For For 1.15 DIRECTOR FRANK G. ZARB Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For For 3.0 ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For For 5.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 6.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 8.0 STOCKHOLDER PROPOSAL #1 (ANIMAL WELFARE POLICY). ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL #2 (SUSTAINABILITY REPORT). ShrHldr Against Against For Analog Devices, Inc. Ticker Security ID: Meeting Date Meeting Status ADI CUSIP9 032654105 03/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JERALD G. FISHMAN Mgmt For For For 1.2 DIRECTOR JOHN C. HODGSON Mgmt For For For 1.3 DIRECTOR F. GRANT SAVIERS Mgmt For For For 1.4 DIRECTOR PAUL J. SEVERINO Mgmt For For For 2.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 3, 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTION GRANTS TO SENIOR EXECUTIVES, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING IN DIRECTOR ELECTIONS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For Anheuser-Busch Companies, Inc. Ticker Security ID: Meeting Date Meeting Status BUD CUSIP9 035229103 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR AUGUST A. BUSCH III Mgmt For For For 1.2 DIRECTOR AUGUST A. BUSCH IV Mgmt For For For 1.3 DIRECTOR CARLOS FERNANDEZ G. Mgmt For For For 1.4 DIRECTOR JAMES R. JONES Mgmt For For For 1.5 DIRECTOR ANDREW C. TAYLOR Mgmt For For For 1.6 DIRECTOR DOUGLAS A. WARNER III Mgmt For For For 2.0 APPROVAL OF THE 2 Mgmt For For For 3.0 APPROVAL OF THE GLOBAL EMPLOYEE STOCK PURCHASE PLAN Mgmt For For For 4.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 5.0 STOCKHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For Aon Corporation Ticker Security ID: Meeting Date Meeting Status AOC CUSIP9 037389103 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PATRICK G. RYAN Mgmt For For For 1.2 DIRECTOR GREGORY C. CASE Mgmt For For For 1.3 DIRECTOR EDGAR D. JANNOTTA Mgmt For For For 1.4 DIRECTOR JAN KALFF Mgmt For For For 1.5 DIRECTOR LESTER B. KNIGHT Mgmt For For For 1.6 DIRECTOR J. MICHAEL LOSH Mgmt For For For 1.7 DIRECTOR R. EDEN MARTIN Mgmt For For For 1.8 DIRECTOR ANDREW J. MCKENNA Mgmt For For For 1.9 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.10 DIRECTOR RICHARD B. MYERS Mgmt For For For 1.11 DIRECTOR RICHARD C. NOTEBAERT Mgmt For For For 1.12 DIRECTOR JOHN W. ROGERS, JR. Mgmt For For For 1.13 DIRECTOR GLORIA SANTONA Mgmt For For For 1.14 DIRECTOR CAROLYN Y. WOO Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS AON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL H. ARMACOST Mgmt For For For 1.2 DIRECTOR ROBERT H. BRUST Mgmt For For For 1.3 DIRECTOR DEBORAH A. COLEMAN Mgmt For For For 1.4 DIRECTOR PHILIP V. GERDINE Mgmt For For For 1.5 DIRECTOR THOMAS J. IANNOTTI Mgmt For For For 1.6 DIRECTOR CHARLES Y.S. LIU Mgmt For For For 1.7 DIRECTOR JAMES C. MORGAN Mgmt For For For 1.8 DIRECTOR GERHARD H. PARKER Mgmt For For For 1.9 DIRECTOR WILLEM P. ROELANDTS Mgmt For For For 1.10 DIRECTOR MICHAEL R. SPLINTER Mgmt For For For 2.0 TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Mgmt For Against Against 3.0 TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Mgmt For For For 4.0 TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Mgmt For For For Astrazeneca Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0009895292 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For For 2 Approve First Interim Dividend of USD 0.49 (26.6 Pence, SEK 3.60) Per Ordinary Share and Confirm as Final Dividend the Second Interim Dividend of USD 1.23 (63 Pence, SEK 8.60) Per Ordinary Share Mgmt For For For 3 Reappoint KPMG Audit Plc as Auditors of the Company Mgmt For For For 4 Authorise Board to Fix Remuneration of Auditors Mgmt For For For 5.1 Re-elect Louis Schweitzer as Director Mgmt For For For 5.2 Re-elect Hakan Mogren as Director Mgmt For For For 5.3 Re-elect David Brennan as Director Mgmt For For For 5.4 Re-elect John Patterson as Director Mgmt For For For 5.5 Re-elect Jonathan Symonds as Director Mgmt For For For 5.6 Re-elect John Buchanan as Director Mgmt For For For 5.7 Re-elect Jane Henney as Director Mgmt For For For 5.8 Re-elect Michele Hooper as Director Mgmt For For For 5.9 Re-elect Joe Jimenez as Director Mgmt For For For 5.10 Re-elect Dame Rothwell as Director Mgmt For For For 5.11 Elect John Varley as Director Mgmt For For For 5.12 Re-elect Marcus Wallenberg as Director Mgmt For For For 6 Approve Remuneration Report Mgmt For For For 7 Authorise the Company to Make EU Political Organisations Donations and to Incur EU Political Expenditure up to GBP 150,000 Mgmt For For For 8 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 127,127,735 Mgmt For For For 9 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 19,069,160 Mgmt For For For 10 Authorise 152,553,282 Ordinary Shares for Market Purchase Mgmt For For For 11 Authorise the Company to Use Electronic Communication with Shareholders Mgmt For For For Astrazeneca Plc Ticker Security ID: Meeting Date Meeting Status AZN CUSIP9 046353108 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO RECEIVE THE COMPANY'S ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For For 2.0 TO CONFIRM DIVIDENDS Mgmt For For For 3.0 TO RE-APPOINT KPMG AUDIT PLC, LONDON AS AUDITOR Mgmt For For For 4.0 TO AUTHORISE THE DIRECTORS TO AGREE THE REMUNERATION OF THE AUDITOR Mgmt For For For 5.1 DIRECTOR LOUIS SCHWEITZER Mgmt For For For 5.2 DIRECTOR HAKAN MOGREN Mgmt For For For 5.3 DIRECTOR DAVID R BRENNAN Mgmt For For For 5.4 DIRECTOR JOHN PATTERSON Mgmt For For For 5.5 DIRECTOR JONATHAN SYMONDS Mgmt For For For 5.6 DIRECTOR JOHN BUCHANAN Mgmt For For For 5.7 DIRECTOR JANE HENNEY Mgmt For For For 5.8 DIRECTOR MICHELE HOOPER Mgmt For For For 5.9 DIRECTOR JOE JIMENEZ Mgmt For For For 5.10 DIRECTOR DAME NANCY ROTHWELL Mgmt For For For 5.11 DIRECTOR JOHN VARLEY Mgmt For For For 5.12 DIRECTOR MARCUS WALLENBERG Mgmt For For For 6.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For For 7.0 TO AUTHORISE LIMITED EU POLITICAL DONATIONS Mgmt For For For 8.0 TO AUTHORISE THE DIRECTORS TO ALLOT UNISSUED SHARES Mgmt For For For 9.0 TO AUTHORISE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS Mgmt For For For 10.0 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES Mgmt For For For 11.0 TO AUTHORISE ELECTRONIC COMMUNICATION WITH SHAREHOLDERS Mgmt For For For AT&T Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III Mgmt For For For 2.0 ELECTION OF DIRECTOR: GILBERT F. AMELIO Mgmt For For For 3.0 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Mgmt For For For 5.0 ELECTION OF DIRECTOR: AUGUST A. BUSCH III Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES P. KELLY Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES F. KNIGHT Mgmt For For For 8.0 ELECTION OF DIRECTOR: JON C. MADONNA Mgmt For For For 9.0 ELECTION OF DIRECTOR: LYNN M. MARTIN Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN B. MCCOY Mgmt For For For 11.0 ELECTION OF DIRECTOR: MARY S. METZ Mgmt For For For 12.0 ELECTION OF DIRECTOR: TONI REMBE Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOYCE M. ROCHE Mgmt For For For 14.0 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Mgmt For For For 15.0 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Mgmt For For For 16.0 ELECTION OF DIRECTOR: PATRICIA P. UPTON Mgmt For For For 17.0 ELECTION OF DIRECTOR: EDWARD E. WHITACRE, JR. Mgmt For For For 18.0 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For 19.0 APPROVE THE AT&T SEVERANCE POLICY Mgmt For For For 20.0 STOCKHOLDER PROPOSAL A ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL B ShrHldr Against For Against 22.0 STOCKHOLDER PROPOSAL C ShrHldr Against Against For 23.0 STOCKHOLDER PROPOSAL D ShrHldr Against Against For 24.0 STOCKHOLDER PROPOSAL E ShrHldr Against Against For AT&T Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 07/21/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVE ISSUANCE OF AT&T COMMON SHARES REQUIRED TO BE ISSUED PURSUANT TO THE MERGER AGREEMENT, DATED AS OF MARCH 4, 2006, BY AND AMONG BELLSOUTH CORPORATION, AT&T INC. AND ABC CONSOLIDATION CORP., AS IT MAY BE AMENDED. Mgmt For For For Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GREGORY D. BRENNEMAN Mgmt For For For 1.2 DIRECTOR LESLIE A. BRUN Mgmt For For For 1.3 DIRECTOR GARY C. BUTLER Mgmt For For For 1.4 DIRECTOR LEON G. COOPERMAN Mgmt For For For 1.5 DIRECTOR R. GLENN HUBBARD Mgmt For For For 1.6 DIRECTOR JOHN P. JONES Mgmt For For For 1.7 DIRECTOR ANN DIBBLE JORDAN Mgmt For For For 1.8 DIRECTOR FREDERIC V. MALEK Mgmt For For For 1.9 DIRECTOR HENRY TAUB Mgmt For For For 1.10 DIRECTOR ARTHUR F. WEINBACH Mgmt For For For 2.0 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN Mgmt For For For 3.0 APPOINTMENT OF DELOITTE & TOUCHE LLP Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. DON CORNWELL Mgmt For For For 1.2 DIRECTOR EDWARD T. FOGARTY Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR ANDREA JUNG Mgmt For For For 1.5 DIRECTOR MARIA ELENA LAGOMASINO Mgmt For For For 1.6 DIRECTOR ANN S. MOORE Mgmt For For For 1.7 DIRECTOR PAUL S. PRESSLER Mgmt For For For 1.8 DIRECTOR GARY M. RODKIN Mgmt For For For 1.9 DIRECTOR PAULA STERN Mgmt For For For 1.10 DIRECTOR LAWRENCE A. WEINBACH Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS Mgmt For Against Against 4.0 RESOLUTION REGARDING BENCHMARKING OF INCENTIVE COMPENSATION GOALS AGAINST PEER GROUP PERFORMANCE ShrHldr Against Against For Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP9 057224107 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LARRY D. BRADY Mgmt For For For 1.2 DIRECTOR C.P. CAZALOT, JR. Mgmt For For For 1.3 DIRECTOR CHAD C. DEATON Mgmt For For For 1.4 DIRECTOR EDWARD P. DJEREJIAN Mgmt For For For 1.5 DIRECTOR ANTHONY G. FERNANDES Mgmt For For For 1.6 DIRECTOR CLAIRE W. GARGALLI Mgmt For For For 1.7 DIRECTOR PIERRE H. JUNGELS Mgmt For For For 1.8 DIRECTOR JAMES A. LASH Mgmt For For For 1.9 DIRECTOR JAMES F. MCCALL Mgmt For For For 1.10 DIRECTOR J. LARRY NICHOLS Mgmt For For For 1.11 DIRECTOR H. JOHN RILEY, JR. Mgmt For For For 1.12 DIRECTOR CHARLES L. WATSON Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2007 Mgmt For For For 3.0 PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION Mgmt For For For Banco Santander Central Hispano (frmly banco Santander) Ticker Security ID: Meeting Date Meeting Status ISIN ES0113900J37 06/22/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Individual and Consolidated Financial Statements and Statutory Reports for Fiscal Year Ended 12-31-06 Mgmt For For For 2 Approve Allocation of Income Mgmt For For For 3.1 Ratify Isabel Tocino Biscarolasaga as Board Member Mgmt For For For 3.2 Reelect Azzicurazioni Generali SpA as Board Member Mgmt For For For 3.3 Reelect Antonio Basagoiti Garcia-Tunon as Board Member Mgmt For For For 3.4 Reelect Antonio Escamez Torres as Board Member Mgmt For For For 3.5 Reelect Francisco Luzon Lopez as Board Member Mgmt For For For 4 Reelect Deloitte SL as Auditors Mgmt For For For 5 Authorize Repurchase of Shares Mgmt For For For 6.1 Amend Pragraph 1 of Article 1 of Bylaws Re: Company's Name Mgmt For For For 6.2 Amend Article 28 Re: Powers of the General Meeting Mgmt For For For 6.3 Amend Article 36 Re: Board Meetings Mgmt For For For 6.4 Amend Article 37 Re: Power of the Board of Directors Mgmt For For For 6.5 Amend Paragraph 1 of Article 40 Re: Audit and Compliance Committee Mgmt For For For 7.1 Amend Preamble of General Meeting Guidelines Mgmt For For For 7.2 Amend Article 2 Re: Powers of the General Meeting Mgmt For For For 7.3 Amend Articles 21 (Voting on Resolutions) and 22.1 (Adoption of Agreements) Mgmt For For For 7.4 Include New Article 22 and Remuneration of Current Article 22 Subsequent Articles Mgmt For For For 8 Authorize the Board to Increase Capital in Accordance with Article 153.1.A of Spanish Company Law Mgmt For For For 9 Authorize Issuance of Non-Convertible Fixed Income Securities Mgmt For For For 10 Approve Delivery of Free Shares (100 Shares) to Employees of the Bank, Including Executive Directors and Senior Managers Mgmt For For For 11 Amend Incentive Plan for Managers of Abbey National Bank Approved at the AGM Held on 6-17-06 Mgmt For For For 12 Approve Incentive Long-Term Plan Consisting on the Delivery of Santander Shares and Linked to Pre-Determined Requirements or Total Return Results, and EPS Mgmt For For For 13 Authorize Board to Ratify and Execute Approved Resolutions Mgmt For For For Bank Of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM BARNET, III Mgmt For For For 2.0 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Mgmt For For For 3.0 ELECTION OF DIRECTOR: JOHN T. COLLINS Mgmt For For For 4.0 ELECTION OF DIRECTOR: GARY L. COUNTRYMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: TOMMY R. FRANKS Mgmt For For For 6.0 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Mgmt For For For 7.0 ELECTION OF DIRECTOR: W. STEVEN JONES Mgmt For For For 8.0 ELECTION OF DIRECTOR: KENNETH D. LEWIS Mgmt For For For 9.0 ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For For 10.0 ELECTION OF DIRECTOR: WALTER E. MASSEY Mgmt For For For 11.0 ELECTION OF DIRECTOR: THOMAS J. MAY Mgmt For For For 12.0 ELECTION OF DIRECTOR: PATRICIA E. MITCHELL Mgmt For For For 13.0 ELECTION OF DIRECTOR: THOMAS M. RYAN Mgmt For For For 14.0 ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. Mgmt For For For 15.0 ELECTION OF DIRECTOR: MEREDITH R. SPANGLER Mgmt For For For 16.0 ELECTION OF DIRECTOR: ROBERT L. TILLMAN Mgmt For For For 17.0 ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For For 18.0 RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 19.0 STOCKHOLDER PROPOSAL - STOCK OPTIONS ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL - NUMBER OF DIRECTORS ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ISIN CA0679011084 05/02/2007 Voted Meeting Type Country of Trade Annual/Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director H. L. Beck Mgmt For For For 1.2 Elect Director C. W. D. Birchall Mgmt For For For 1.3 Elect Director D. J. Carty Mgmt For For For 1.4 Elect Director G. Cisneros Mgmt For For For 1.5 Elect Director M. A. Cohen Mgmt For For For 1.6 Elect Director P. A. Crossgrove Mgmt For For For 1.7 Elect Director J. W. Crow Mgmt For For For 1.8 Elect Director R. M. Franklin Mgmt For For For 1.9 Elect Director P. C. Godsoe Mgmt For For For 1.10 Elect Director J. B. Harvey Mgmt For For For 1.11 Elect Director B. Mulroney Mgmt For For For 1.12 Elect Director A. Munk Mgmt For For For 1.13 Elect Director P. Munk Mgmt For For For 1.14 Elect Director S. J. Shapiro Mgmt For For For 1.15 Elect Director G. C. Wilkins Mgmt For For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Remuneration of Auditors Mgmt For For For 3 Amend Stock Option Plan Mgmt For For For Barrick Gold Corporation Ticker Security ID: Meeting Date Meeting Status ABX CUSIP9 067901108 05/02/2007 Voted Meeting Type Country of Trade Annual/Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR H.L. BECK Mgmt For For For 1.2 DIRECTOR C.W.D. BIRCHALL Mgmt For For For 1.3 DIRECTOR D.J. CARTY Mgmt For For For 1.4 DIRECTOR G. CISNEROS Mgmt For For For 1.5 DIRECTOR M.A. COHEN Mgmt For For For 1.6 DIRECTOR P.A. CROSSGROVE Mgmt For For For 1.7 DIRECTOR J.W. CROW Mgmt For For For 1.8 DIRECTOR R.M. FRANKLIN Mgmt For For For 1.9 DIRECTOR P.C. GODSOE Mgmt For For For 1.10 DIRECTOR J.B. HARVEY Mgmt For For For 1.11 DIRECTOR B. MULRONEY Mgmt For For For 1.12 DIRECTOR A. MUNK Mgmt For For For 1.13 DIRECTOR P. MUNK Mgmt For For For 1.14 DIRECTOR S.J. SHAPIRO Mgmt For For For 1.15 DIRECTOR G.C. WILKINS Mgmt For For For 2.0 RESOLUTION APPROVING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS OF BARRICK AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Mgmt For For For 3.0 SPECIAL RESOLUTION APPROVING THE AMENDMENT OF THE STOCK OPTION PLAN (2004) OF BARRICK AS SET OUT IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Mgmt For For For Becton, Dickinson And Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CLAIRE FRASER-LIGGETT Mgmt For For For 1.2 DIRECTOR HENRY P. BECTON, JR. Mgmt For For For 1.3 DIRECTOR EDWARD F. DEGRAAN Mgmt For For For 1.4 DIRECTOR ADEL A.F. MAHMOUD Mgmt For For For 1.5 DIRECTOR JAMES F. ORR Mgmt For For For 2.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO THE 2-BASED COMPENSATION PLAN Mgmt For For For 4.0 CUMULATIVE VOTING ShrHldr Against For Against Bellsouth Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 079860102 07/21/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 4, 2006, AS AMENDED, AMONG BELLSOUTH, AT&T INC. AND A WHOLLY-OWNED SUBSIDIARY OF AT&T INC. Mgmt For For For Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP9 084670108 05/05/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WARREN E. BUFFETT Mgmt For For For 1.2 DIRECTOR CHARLES T. MUNGER Mgmt For For For 1.3 DIRECTOR HOWARD G. BUFFETT Mgmt For For For 1.4 DIRECTOR SUSAN L. DECKER Mgmt For For For 1.5 DIRECTOR WILLIAM H. GATES III Mgmt For For For 1.6 DIRECTOR DAVID S. GOTTESMAN Mgmt For For For 1.7 DIRECTOR CHARLOTTE GUYMAN Mgmt For For For 1.8 DIRECTOR DONALD R. KEOUGH Mgmt For For For 1.9 DIRECTOR THOMAS S. MURPHY Mgmt For For For 1.10 DIRECTOR RONALD L. OLSON Mgmt For For For 1.11 DIRECTOR WALTER SCOTT, JR. Mgmt For For For 2.0 SHAREHOLDER PROPOSAL: TO APPROVE THE SHAREHOLDER PROPOSAL WITH RESPECT TO INVESTMENTS IN CERTAIN FOREIGN CORPORATIONS. ShrHldr Against Against For Best Buy Co., Inc. Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RONALD JAMES* Mgmt For For For 1.2 DIRECTOR ELLIOT S. KAPLAN* Mgmt For For For 1.3 DIRECTOR MATTHEW H. PAULL* Mgmt For For For 1.4 DIRECTOR JAMES E. PRESS* Mgmt For For For 1.5 DIRECTOR RICHARD M. SCHULZE* Mgmt For For For 1.6 DIRECTOR MARY A. TOLAN* Mgmt For For For 1.7 DIRECTOR HATIM A. TYABJI* Mgmt For For For 1.8 DIRECTOR ROGELIO M. REBOLLEDO** Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 1, 2008. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO THE BEST BUY CO., INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES SUBJECT TO THE PLAN TO 38 MILLION SHARES. Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR URSULA M. BURNS Mgmt For For For 1.2 DIRECTOR MARYE ANNE FOX, PH.D. Mgmt For For For 1.3 DIRECTOR N.J. NICHOLAS, JR. Mgmt For For For 1.4 DIRECTOR JOHN E. PEPPER Mgmt For For For 2.0 TO AMEND THE CERTIFICATE OF INCORPORATION AND BYLAWS TO DECLASSIFY BOARD OF DIRECTORS Mgmt For For For 3.0 TO AMEND THE CERTIFICATE OF INCORPORATION AND BYLAWS TO INCREASE THE MAXIMUM SIZE OF THE BOARD OF DIRECTORS FROM 15 TO 20 DIRECTORS Mgmt For For For 4.0 TO APPROVE A STOCK OPTION EXCHANGE PROGRAM FOR BOSTON SCIENTIFIC EMPLOYEES (OTHER THAN EXECUTIVE OFFICERS) Mgmt For Against Against 5.0 TO REQUIRE EXECUTIVES TO MEET SPECIFIED STOCK RETENTION GUIDELINES ShrHldr Against Against For 6.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Mgmt For For For 7.0 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF Mgmt For Abstain NA Bristol-myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.B. CAMPBELL Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.M. CORNELIUS Mgmt For For For 3.0 ELECTION OF DIRECTOR: L.J. FREEH Mgmt For For For 4.0 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Mgmt For For For 5.0 ELECTION OF DIRECTOR: M. GROBSTEIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: L. JOHANSSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: J.D. ROBINSON III Mgmt For For For 8.0 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Mgmt For For For 10.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 11.0 2007 STOCK AWARD AND INCENTIVE PLAN Mgmt For For For 12.0 SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN Mgmt For Against Against 13.0 EXECUTIVE COMPENSATION DISCLOSURE ShrHldr Against Against For 14.0 RECOUPMENT ShrHldr Against Against For 15.0 CUMULATIVE VOTING ShrHldr Against For Against Burlington Northern Santa Fe Corpora Ticker Security ID: Meeting Date Meeting Status BNI CUSIP9 12189T104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR A.L. BOECKMANN Mgmt For For For 1.2 DIRECTOR D.G. COOK Mgmt For For For 1.3 DIRECTOR V.S. MARTINEZ Mgmt For For For 1.4 DIRECTOR M.F. RACICOT Mgmt For For For 1.5 DIRECTOR R.S. ROBERTS Mgmt For For For 1.6 DIRECTOR M.K. ROSE Mgmt For For For 1.7 DIRECTOR M.J. SHAPIRO Mgmt For For For 1.8 DIRECTOR J.C. WATTS, JR. Mgmt For For For 1.9 DIRECTOR R.H. WEST Mgmt For For For 1.10 DIRECTOR J.S. WHISLER Mgmt For For For 1.11 DIRECTOR E.E. WHITACRE, JR. Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007 (ADVISORY VOTE). Mgmt For For For Canon Inc. Ticker Security ID: Meeting Date Meeting Status ISIN JP3242800005 03/29/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Allocation of Income, Including the Following Dividends: Interim JY 50, Final JY 50, Special JY 0 Mgmt For For For 2 Amend Articles to: Expand Business Lines - Limit Rights of Odd-lot Holders - Update Terminology to Match that of New Corporate Law Mgmt For For For 3.1 Elect Director Mgmt For For For 3.2 Elect Director Mgmt For For For 3.3 Elect Director Mgmt For For For 3.4 Elect Director Mgmt For For For 3.5 Elect Director Mgmt For For For 3.6 Elect Director Mgmt For For For 3.7 Elect Director Mgmt For For For 3.8 Elect Director Mgmt For For For 3.9 Elect Director Mgmt For For For 3.10 Elect Director Mgmt For For For 3.11 Elect Director Mgmt For For For 3.12 Elect Director Mgmt For For For 3.13 Elect Director Mgmt For For For 3.14 Elect Director Mgmt For For For 3.15 Elect Director Mgmt For For For 3.16 Elect Director Mgmt For For For 3.17 Elect Director Mgmt For For For 3.18 Elect Director Mgmt For For For 3.19 Elect Director Mgmt For For For 3.20 Elect Director Mgmt For For For 3.21 Elect Director Mgmt For For For 3.22 Elect Director Mgmt For For For 3.23 Elect Director Mgmt For For For 3.24 Elect Director Mgmt For For For 3.25 Elect Director Mgmt For For For 3.26 Elect Director Mgmt For For For 3.27 Elect Director Mgmt For For For 4 Appoint Internal Statutory Auditor Mgmt For For For 5 Approve Retirement Bonuses for Directors Mgmt For Abstain NA 6 Approve Payment of Annual Bonuses to Directors Mgmt For For For Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. RONALD DIETZ Mgmt For For For 1.2 DIRECTOR LEWIS HAY, III Mgmt For For For 1.3 DIRECTOR MAYO SHATTUCK, III Mgmt For For For 2.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR 2007. Mgmt For For For 3.0 APPROVAL AND ADOPTION OF CAPITAL ONE'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL: STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 12, 2006, BETWEEN CAPITAL ONE FINANCIAL CORPORATION AND NORTH FORK BANCORPORATION, INC., AS IT MAY BE AMENDED FROM TIME TO TIME, PURSUANT TO WHICH NORTH FORK WILL MERGE WITH AND INTO Mgmt For For For 2.0 TO APPROVE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES. Mgmt For For For Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN F. FINN Mgmt For For For 1.2 DIRECTOR DAVID W. RAISBECK Mgmt For For For 1.3 DIRECTOR ROBERT D. WALTER Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL REGARDING SEVERANCE ARRANGEMENTS.THE BOARD RECOMMENDS A VOTE AGAINST" THIS PROPOSAL. " ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REGARDING PERFORMANCE-BASED STOCK OPTIONS.THE BOARD RECOMMENDS A VOTE AGAINST" THIS PROPOSAL. " ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REGARDING SUBMISSION OF THE HUMAN RESOURCES AND COMPENSATION COMMITTEE REPORT FOR AN ANNUAL SHAREHOLDER ADVISORY VOTE.THE BOARD RECOMMENDS A VOTE AGAINST" THIS PROPOSAL. " ShrHldr Against Against For Carnival Corporation Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICKY ARISON Mgmt For For For 1.2 DIRECTOR AMB R.G. CAPEN, JR. Mgmt For For For 1.3 DIRECTOR ROBERT H. DICKINSON Mgmt For For For 1.4 DIRECTOR ARNOLD W. DONALD Mgmt For For For 1.5 DIRECTOR PIER LUIGI FOSCHI Mgmt For For For 1.6 DIRECTOR HOWARD S. FRANK Mgmt For For For 1.7 DIRECTOR RICHARD J. GLASIER Mgmt For For For 1.8 DIRECTOR BARONESS HOGG Mgmt For For For 1.9 DIRECTOR MODESTO A. MAIDIQUE Mgmt For For For 1.10 DIRECTOR SIR JOHN PARKER Mgmt For For For 1.11 DIRECTOR PETER G. RATCLIFFE Mgmt For For For 1.12 DIRECTOR STUART SUBOTNICK Mgmt For For For 1.13 DIRECTOR LAURA WEIL Mgmt For For For 1.14 DIRECTOR UZI ZUCKER Mgmt For For For 2.0 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Mgmt For For For 3.0 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. Mgmt For For For 4.0 TO RECEIVE THE ACCOUNTS AND REPORTS FOR CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2006. Mgmt For For For 5.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC. Mgmt For For For 6.0 TO APPROVE LIMITS ON THE AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. Mgmt For For For 7.0 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS FOR CARNIVAL PLC. Mgmt For For For 8.0 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. Mgmt For For For 9.0 TO APPROVE ELECTRONIC COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Mgmt For For For Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN T. DILLON Mgmt For For For 1.2 DIRECTOR JUAN GALLARDO Mgmt For For For 1.3 DIRECTOR WILLIAM A. OSBORN Mgmt For For For 1.4 DIRECTOR EDWARD B. RUST, JR. Mgmt For For For 2.0 RATIFY AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL-SEPARATE CEO & CHAIR ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL-MAJORITY VOTE STANDARD ShrHldr Against Against For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: S.H. ARMACOST Mgmt For For For 2.0 ELECTION OF DIRECTOR: L.F. DEILY Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.E. DENHAM Mgmt For For For 4.0 ELECTION OF DIRECTOR: R.J. EATON Mgmt For For For 5.0 ELECTION OF DIRECTOR: S. GINN Mgmt For For For 6.0 ELECTION OF DIRECTOR: F.G. JENIFER Mgmt For For For 7.0 ELECTION OF DIRECTOR: S. NUNN Mgmt For For For 8.0 ELECTION OF DIRECTOR: D.J. O'REILLY Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.B. RICE Mgmt For For For 10.0 ELECTION OF DIRECTOR: P.J. ROBERTSON Mgmt For For For 11.0 ELECTION OF DIRECTOR: K.W. SHARER Mgmt For For For 12.0 ELECTION OF DIRECTOR: C.R. SHOEMATE Mgmt For For For 13.0 ELECTION OF DIRECTOR: R.D. SUGAR Mgmt For For For 14.0 ELECTION OF DIRECTOR: C. WARE Mgmt For For For 15.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 16.0 PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL THE SUPERMAJORITY VOTE PROVISIONS Mgmt For For For 17.0 ADOPT POLICY AND REPORT ON HUMAN RIGHTS ShrHldr Against Against For 18.0 ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS ShrHldr Against Against For 19.0 ADOPT POLICY AND REPORT ON ANIMAL WELFARE ShrHldr Against Against For 20.0 RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS ShrHldr Against Against For 21.0 AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY ShrHldr Against For Against 22.0 REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS ShrHldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CAROL A. BARTZ Mgmt For For For 1.2 DIRECTOR M. MICHELE BURNS Mgmt For For For 1.3 DIRECTOR MICHAEL D. CAPELLAS Mgmt For For For 1.4 DIRECTOR LARRY R. CARTER Mgmt For For For 1.5 DIRECTOR JOHN T. CHAMBERS Mgmt For For For 1.6 DIRECTOR DR. JOHN L. HENNESSY Mgmt For For For 1.7 DIRECTOR RICHARD M. KOVACEVICH Mgmt For For For 1.8 DIRECTOR RODERICK C. MCGEARY Mgmt For For For 1.9 DIRECTOR STEVEN M. WEST Mgmt For For For 1.10 DIRECTOR JERRY YANG Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Mgmt For For For 3.0 PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQ ShrHldr Against Against For 4.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING ShrHldr Against Against For 5.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES ShrHldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG. Mgmt For For For 2.0 ELECTION OF DIRECTOR: ALAIN J.P. BELDA. Mgmt For For For 3.0 ELECTION OF DIRECTOR: GEORGE DAVID. Mgmt For For For 4.0 ELECTION OF DIRECTOR: KENNETH T. DERR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: JOHN M. DEUTCH. Mgmt For For For 6.0 ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ. Mgmt For For For 7.0 ELECTION OF DIRECTOR: KLAUS KLEINFELD. Mgmt For For For 8.0 ELECTION OF DIRECTOR: ANDREW N. LIVERIS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: ANNE MULCAHY. Mgmt For For For 10.0 ELECTION OF DIRECTOR: RICHARD D. PARSONS. Mgmt For For For 11.0 ELECTION OF DIRECTOR: CHARLES PRINCE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH RODIN. Mgmt For For For 13.0 ELECTION OF DIRECTOR: ROBERT E. RUBIN. Mgmt For For For 14.0 ELECTION OF DIRECTOR: FRANKLIN A. THOMAS. Mgmt For For For 15.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 16.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. ShrHldr Against Against For 17.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 18.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For 19.0 SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN 100 TIMES THE AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. ShrHldr Against For Against 22.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. ShrHldr Against Against For 23.0 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. ShrHldr Against Against For 24.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For Clear Channel Communications, Inc. Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 03/21/2007 Unvoted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL AND ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 16, 2006, BY AND AMONG CLEAR CHANNEL COMMUNICATIONS, INC., BT TRIPLE CROWN MERGER CO., INC., B TRIPLE CROWN FINCO, LLC, AND T TRIPLE CROWN FINCO, LLC. Mgmt For 2.0 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 16, 200 Mgmt For 3.0 IN THE DISCRETION OF THE PROXY HOLDERS, ON ANY OTHER MATTER THAT MAY PROPERLY COME BEFORE THE SPECIAL MEETING. Mgmt For Clear Channel Communications, Inc. Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 05/22/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 16, 2006, BY AND AMONG CLEAR CHANNEL COMMUNICATIONS, INC., BT TRIPLE CROWN MERGER CO., INC., B TRIPLE CROWN FINCO, LLC, AND T TRIPLE CROWN FINCO, LLC, AS AMENDED BY THAT CERTAIN AMENDMENT NO. 1, DATED APRIL Mgmt For For For 2.0 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 16, 200 Mgmt For For For 3.0 IN THE DISCRETION OF THE PROXY HOLDERS, ON ANY OTHER MATTER THAT MAY PROPERLY COME BEFORE THE SPECIAL MEETING. Mgmt For For For Clear Channel Communications, Inc. Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 05/22/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ALAN D. FELD Mgmt For For For 2.0 ELECTION OF DIRECTOR: PERRY J. LEWIS Mgmt For For For 3.0 ELECTION OF DIRECTOR: L. LOWRY MAYS Mgmt For For For 4.0 ELECTION OF DIRECTOR: MARK P. MAYS Mgmt For For For 5.0 ELECTION OF DIRECTOR: RANDALL T. MAYS Mgmt For For For 6.0 ELECTION OF DIRECTOR: B.J. MCCOMBS Mgmt For For For 7.0 ELECTION OF DIRECTOR: PHYLLIS B. RIGGINS Mgmt For For For 8.0 ELECTION OF DIRECTOR: THEODORE H. STRAUSS Mgmt For For For 9.0 ELECTION OF DIRECTOR: J.C. WATTS Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN H. WILLIAMS Mgmt For For For 11.0 ELECTION OF DIRECTOR: JOHN B. ZACHRY Mgmt For For For 12.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 13.0 APPROVAL AND ADOPTION OF THE SHAREHOLDER PROPOSAL REGARDING PAY FOR SUPERIOR PERFORMANCE. ShrHldr Against Against For 14.0 APPROVAL AND ADOPTION OF THE SHAREHOLDER PROPOSAL REGARDING CORPORATE POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 15.0 APPROVAL AND ADOPTION OF THE SHAREHOLDER PROPOSAL REGARDING COMPENSATION COMMITTEE INDEPENDENCE. ShrHldr Against Against For 16.0 APPROVAL AND ADOPTION OF THE SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION. ShrHldr Against Against For Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR S. DECKER ANSTROM Mgmt For For For 1.2 DIRECTOR KENNETH J. BACON Mgmt For For For 1.3 DIRECTOR SHELDON M. BONOVITZ Mgmt For For For 1.4 DIRECTOR EDWARD D. BREEN Mgmt For For For 1.5 DIRECTOR JULIAN A. BRODSKY Mgmt For For For 1.6 DIRECTOR JOSEPH J. COLLINS Mgmt For For For 1.7 DIRECTOR J. MICHAEL COOK Mgmt For For For 1.8 DIRECTOR JEFFREY A. HONICKMAN Mgmt For For For 1.9 DIRECTOR BRIAN L. ROBERTS Mgmt For For For 1.10 DIRECTOR RALPH J. ROBERTS Mgmt For For For 1.11 DIRECTOR DR. JUDITH RODIN Mgmt For For For 1.12 DIRECTOR MICHAEL I. SOVERN Mgmt For For For 2.0 INDEPENDENT AUDITORS Mgmt For For For 3.0 PREVENT THE ISSUANCE OF NEW STOCK OPTIONS ShrHldr Against Against For 4.0 REQUIRE THAT THE CHAIRMAN OF THE BOARD NOT BE AN EMPLOYEE ShrHldr Against Against For 5.0 REQUIRE SUSTAINABILITY REPORT ShrHldr Against Against For 6.0 ADOPT A RECAPITALIZATION PLAN ShrHldr Against Against For 7.0 REQUIRE ANNUAL VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For 8.0 REQUIRE PAY DIFFERENTIAL REPORT ShrHldr Against Against For 9.0 REQUIRE DISCLOSURE OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For Conagra Foods, Inc. Ticker Security ID: Meeting Date Meeting Status CAG CUSIP9 205887102 09/28/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID H. BATCHELDER Mgmt For For For 1.2 DIRECTOR STEVEN F. GOLDSTONE Mgmt For For For 1.3 DIRECTOR MARK H. RAUENHORST Mgmt For For For 1.4 DIRECTOR GARY M. RODKIN Mgmt For For For 2.0 APPROVE THE 2 Mgmt For For For 3.0 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Mgmt For For For 2.0 ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For For 3.0 ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Mgmt For For For 4.0 ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Mgmt For For For 5.0 ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Mgmt For For For 6.0 ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Mgmt For For For 7.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 8.0 CORPORATE POLITICAL CONTRIBUTIONS ShrHldr Against Against For 9.0 GLOBAL WARMING-RENEWABLES ShrHldr Against Against For 10.0 QUALIFICATION FOR DIRECTOR NOMINEES ShrHldr Against Against For 11.0 DRILLING IN SENSITIVE/PROTECTED AREAS ShrHldr Against Against For 12.0 REPORT ON RECOGNITION OF INDIGENOUS RIGHTS ShrHldr Against Against For 13.0 COMMUNITY ACCOUNTABILITY ShrHldr Against Against For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT F. CUMMINGS, JR. Mgmt For For For 1.2 DIRECTOR EUGENE C. SIT Mgmt For For For 1.3 DIRECTOR WILLIAM D. SMITHBURG Mgmt For For For 1.4 DIRECTOR HANSEL E. TOOKES II Mgmt For For For 1.5 DIRECTOR WENDELL P. WEEKS Mgmt For For For 2.0 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. ShrHldr Against Against For Cummins Inc. Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ROBERT J. DARNALL Mgmt For For For 2.0 ELECTION OF DIRECTOR: JOHN M. DEUTCH Mgmt For For For 3.0 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Mgmt For For For 4.0 ELECTION OF DIRECTOR: F. JOSEPH LOUGHREY Mgmt For For For 5.0 ELECTION OF DIRECTOR: WILLIAM I. MILLER Mgmt For For For 6.0 ELECTION OF DIRECTOR: GEORGIA R. NELSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: THEODORE M. SOLSO Mgmt For For For 8.0 ELECTION OF DIRECTOR: CARL WARE Mgmt For For For 9.0 ELECTION OF DIRECTOR: J. LAWRENCE WILSON Mgmt For For For 10.0 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR THE YEAR 2007. Mgmt For For For 11.0 PROPOSAL TO AMEND 2 Mgmt For For For 12.0 PROPOSAL TO AMEND RESTATED ARTICLES OF INCORPORATION. Mgmt For For For Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP9 244199105 02/28/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For For 2.0 ELECTION OF DIRECTOR: ANTONIO MADERO B. Mgmt For For For 3.0 ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For For 4.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007 Mgmt For For For Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DONALD J. CARTY Mgmt For For For 1.2 DIRECTOR MICHAEL S. DELL Mgmt For For For 1.3 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.4 DIRECTOR SALLIE L. KRAWCHECK Mgmt For For For 1.5 DIRECTOR ALAN (A.G.) LAFLEY Mgmt For For For 1.6 DIRECTOR JUDY C. LEWENT Mgmt For For For 1.7 DIRECTOR KLAUS S. LUFT Mgmt For For For 1.8 DIRECTOR ALEX J. MANDL Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR SAMUEL A. NUNN, JR. Mgmt For For For 1.11 DIRECTOR KEVIN B. ROLLINS Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITOR Mgmt For For For 3.0 GLOBAL HUMAN RIGHTS STANDARD ShrHldr Against Against For 4.0 DECLARATION OF DIVIDEND ShrHldr Against For Against Dominion Resources, Inc. Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PETER W. BROWN Mgmt For For For 1.2 DIRECTOR GEORGE A. DAVIDSON, JR. Mgmt For For For 1.3 DIRECTOR THOMAS F. FARRELL, II Mgmt For For For 1.4 DIRECTOR JOHN W. HARRIS Mgmt For For For 1.5 DIRECTOR ROBERT S. JEPSON, JR. Mgmt For For For 1.6 DIRECTOR MARK J. KINGTON Mgmt For For For 1.7 DIRECTOR BENJAMIN J. LAMBERT III Mgmt For For For 1.8 DIRECTOR MARGARET A. MCKENNA Mgmt For For For 1.9 DIRECTOR FRANK S. ROYAL Mgmt For For For 1.10 DIRECTOR DAVID A. WOLLARD Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE 2007 FINANCIAL STATEMENTS. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - ENVIRONMENTAL REPORT. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL - TRANSMISSION LINE REPORT. ShrHldr Against Against For Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM BARNET, III Mgmt For For For 1.2 DIRECTOR G. ALEX BERNHARDT, SR. Mgmt For For For 1.3 DIRECTOR MICHAEL G. BROWNING Mgmt For For For 1.4 DIRECTOR PHILLIP R. COX Mgmt For For For 1.5 DIRECTOR ANN MAYNARD GRAY Mgmt For For For 1.6 DIRECTOR JAMES H. HANCE, JR. Mgmt For For For 1.7 DIRECTOR JAMES T. RHODES Mgmt For For For 1.8 DIRECTOR JAMES E. ROGERS Mgmt For For For 1.9 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.10 DIRECTOR DUDLEY S. TAFT Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2007 Mgmt For For For Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 10/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROGER AGNELLI Mgmt For For For 1.2 DIRECTOR PAUL M. ANDERSON Mgmt For For For 1.3 DIRECTOR WILLIAM BARNET, III Mgmt For For For 1.4 DIRECTOR G. ALEX BERNHARDT, SR. Mgmt For For For 1.5 DIRECTOR MICHAEL G. BROWNING Mgmt For For For 1.6 DIRECTOR PHILLIP R. COX Mgmt For For For 1.7 DIRECTOR WILLIAM T. ESREY Mgmt For For For 1.8 DIRECTOR ANN MAYNARD GRAY Mgmt For For For 1.9 DIRECTOR JAMES H. HANCE, JR. Mgmt For For For 1.10 DIRECTOR DENNIS R. HENDRIX Mgmt For For For 1.11 DIRECTOR MICHAEL E.J. PHELPS Mgmt For For For 1.12 DIRECTOR JAMES T. RHODES Mgmt For For For 1.13 DIRECTOR JAMES E. ROGERS Mgmt For For For 1.14 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.15 DIRECTOR DUDLEY S. TAFT Mgmt For For For 2.0 APPROVAL OF THE DUKE ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. Mgmt For For For 3.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2006. Mgmt For For For E.ON AG (formerly Veba Ag) Ticker Security ID: Meeting Date Meeting Status ISIN DE0007614406 05/03/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive Financial Statements and Statutory Reports for Fiscal 2006 Mgmt 2 Approve Allocation of Income and Dividends of EUR 3.35 per Share Mgmt For For For 3 Approve Discharge of Management Board for Fiscal 2006 Mgmt For For For 4 Approve Discharge of Supervisory Board Fiscal 2006 Mgmt For For For 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares- Authorize Use of Financial Derivatives When Repurchasing Mgmt For For For 6 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2007 Mgmt For For For Ebay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PHILIPPE BOURGUIGNON Mgmt For For For 1.2 DIRECTOR THOMAS J. TIERNEY Mgmt For For For 1.3 DIRECTOR MARGARET C. WHITMAN Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO OUR 1 SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO OUR 1 THE TERM OF THE PURCHASE PLAN. Mgmt For For For 4.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Electronic Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status EDS CUSIP9 285661104 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: W. ROY DUNBAR Mgmt For For For 2.0 ELECTION OF DIRECTOR: MARTIN C. FAGA Mgmt For For For 3.0 ELECTION OF DIRECTOR: S. MALCOLM GILLIS Mgmt For For For 4.0 ELECTION OF DIRECTOR: RAY J. GROVES Mgmt For For For 5.0 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Mgmt For For For 6.0 ELECTION OF DIRECTOR: JEFFREY M. HELLER Mgmt For For For 7.0 ELECTION OF DIRECTOR: RAY L. HUNT Mgmt For For For 8.0 ELECTION OF DIRECTOR: MICHAEL H. JORDAN Mgmt For For For 9.0 ELECTION OF DIRECTOR: EDWARD A. KANGAS Mgmt For For For 10.0 ELECTION OF DIRECTOR: JAMES K. SIMS Mgmt For For For 11.0 ELECTION OF DIRECTOR: R. DAVID YOST Mgmt For For For 12.0 RATIFICATION OF APPOINTMENT OF AUDITORS Mgmt For For For 13.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS ShrHldr Against Against For 14.0 SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS ShrHldr Against Against For Eli Lilly And Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. BISCHOFF Mgmt For For For 1.2 DIRECTOR J.M. COOK Mgmt For For For 1.3 DIRECTOR F.G. PRENDERGAST Mgmt For For For 1.4 DIRECTOR K.P. SEIFERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF DIRECTORS. Mgmt For For For 4.0 REAPPROVE PERFORMANCE GOALS FOR THE COMPANY'S STOCK PLANS. Mgmt For For For 5.0 PROPOSAL BY SHAREHOLDERS ON EXTENDING THE COMPANY'S ANIMAL CARE AND USE POLICY TO CONTRACT LABS. ShrHldr Against Against For 6.0 PROPOSAL BY SHAREHOLDERS ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. ShrHldr Against Against For 7.0 PROPOSAL BY SHAREHOLDERS ON SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against For Against 8.0 PROPOSAL BY SHAREHOLDERS ON AMENDING THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO AMEND THE BYLAWS. ShrHldr Against For Against 9.0 PROPOSAL BY SHAREHOLDERS ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. ShrHldr Against For Against Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. N. DEBENEDICTIS Mgmt For For For 2.0 ELECTION OF DIRECTOR: MS. SUE L. GIN Mgmt For For For 3.0 ELECTION OF DIRECTOR:MR. W.C. RICHARDSON PHD Mgmt For For For 4.0 ELECTION OF DIRECTOR: MR. THOMAS J. RIDGE Mgmt For For For 5.0 ELECTION OF DIRECTOR: MR. DON THOMPSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: MR. STEPHEN D. STEINOUR Mgmt For For For 7.0 RATIFICATION OF INDEPENDENT ACCOUNTANT Mgmt For For For 8.0 AMENDMENT TO ARTICLES OF INCORPORATION TO ALLOW FOR THE ANNUAL ELECTION OF ALL DIRECTORS BEGINNING IN 2008 Mgmt For For For 9.0 SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF FUTURE EXECUTIVE SEVERANCE BENEFITS ShrHldr Against Against For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR M.J. BOSKIN Mgmt For For For 1.2 DIRECTOR W.W. GEORGE Mgmt For For For 1.3 DIRECTOR J.R. HOUGHTON Mgmt For For For 1.4 DIRECTOR W.R. HOWELL Mgmt For For For 1.5 DIRECTOR R.C. KING Mgmt For For For 1.6 DIRECTOR P.E. LIPPINCOTT Mgmt For For For 1.7 DIRECTOR M.C. NELSON Mgmt For For For 1.8 DIRECTOR S.J. PALMISANO Mgmt For For For 1.9 DIRECTOR S.S. REINEMUND Mgmt For For For 1.10 DIRECTOR W.V. SHIPLEY Mgmt For For For 1.11 DIRECTOR J.S. SIMON Mgmt For For For 1.12 DIRECTOR R.W. TILLERSON Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITORS () Mgmt For For For 3.0 CUMULATIVE VOTING () ShrHldr Against For Against 4.0 SPECIAL SHAREHOLDER MEETINGS () ShrHldr Against Against For 5.0 BOARD CHAIRMAN AND CEO () ShrHldr Against Against For 6.0 DIVIDEND STRATEGY () ShrHldr Against For Against 7.0 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () ShrHldr Against Against For 8.0 CEO COMPENSATION DECISIONS () ShrHldr Against For Against 9.0 EXECUTIVE COMPENSATION REPORT () ShrHldr Against Against For 10.0 EXECUTIVE COMPENSATION LIMIT () ShrHldr Against Against For 11.0 INCENTIVE PAY RECOUPMENT () ShrHldr Against Against For 12.0 POLITICAL CONTRIBUTIONS REPORT () ShrHldr Against Against For 13.0 AMENDMENT OF EEO POLICY () ShrHldr Against For Against 14.0 COMMUNITY ENVIRONMENTAL IMPACT () ShrHldr Against Against For 15.0 GREENHOUSE GAS EMISSIONS GOALS() ShrHldr Against Against For 16.0 CO2 INFORMATION AT THE PUMP () ShrHldr Against Against For 17.0 RENEWABLE ENERGY INVESTMENT LEVELS () ShrHldr Against Against For Federal Home Loan Mortgage Corporati Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 06/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Mgmt For For For 2.0 ELECTION OF DIRECTOR: GEOFFREY T. BOISI Mgmt For For For 3.0 ELECTION OF DIRECTOR: MICHELLE ENGLER Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROBERT R. GLAUBER Mgmt For For For 5.0 ELECTION OF DIRECTOR: RICHARD KARL GOELTZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: THOMAS S. JOHNSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: WILLIAM M. LEWIS, JR. Mgmt For For For 8.0 ELECTION OF DIRECTOR: EUGENE M. MCQUADE Mgmt For For For 9.0 ELECTION OF DIRECTOR: SHAUN F. O'MALLEY Mgmt For For For 10.0 ELECTION OF DIRECTOR: JEFFREY M. PEEK Mgmt For For For 11.0 ELECTION OF DIRECTOR: NICOLAS P. RETSINAS Mgmt For For For 12.0 ELECTION OF DIRECTOR: STEPHEN A. ROSS Mgmt For For For 13.0 ELECTION OF DIRECTOR: RICHARD F. SYRON Mgmt For For For 14.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 15.0 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS' STOCK COMPENSATION PLAN. Mgmt For For For Federal Home Loan Mortgage Corporati Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARBARA T. ALEXANDER Mgmt For For For 1.2 DIRECTOR GEOFFREY T. BOISI Mgmt For For For 1.3 DIRECTOR MICHELLE ENGLER Mgmt For For For 1.4 DIRECTOR ROBERT R. GLAUBER Mgmt For For For 1.5 DIRECTOR RICHARD KARL GOELTZ Mgmt For For For 1.6 DIRECTOR THOMAS S. JOHNSON Mgmt For For For 1.7 DIRECTOR WILLIAM M. LEWIS, JR. Mgmt For For For 1.8 DIRECTOR EUGENE M. MCQUADE Mgmt For For For 1.9 DIRECTOR SHAUN F. O'MALLEY Mgmt For For For 1.10 DIRECTOR JEFFREY M. PEEK Mgmt For For For 1.11 DIRECTOR RONALD F. POE Mgmt For For For 1.12 DIRECTOR STEPHEN A. ROSS Mgmt For For For 1.13 DIRECTOR RICHARD F. SYRON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2006. Mgmt For For For 3.0 A STOCKHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For Fedex Corporation Ticker Security ID: Meeting Date Meeting Status FDX CUSIP9 31428X106 09/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES L. BARKSDALE Mgmt For For For 1.2 DIRECTOR AUGUST A. BUSCH IV Mgmt For For For 1.3 DIRECTOR JOHN A. EDWARDSON Mgmt For For For 1.4 DIRECTOR JUDITH L. ESTRIN Mgmt For For For 1.5 DIRECTOR J. KENNETH GLASS Mgmt For For For 1.6 DIRECTOR PHILIP GREER Mgmt For For For 1.7 DIRECTOR J.R. HYDE, III Mgmt For For For 1.8 DIRECTOR SHIRLEY A. JACKSON Mgmt For For For 1.9 DIRECTOR STEVEN R. LORANGER Mgmt For For For 1.10 DIRECTOR CHARLES T. MANATT Mgmt For For For 1.11 DIRECTOR FREDERICK W. SMITH Mgmt For For For 1.12 DIRECTOR JOSHUA I. SMITH Mgmt For For For 1.13 DIRECTOR PAUL S. WALSH Mgmt For For For 1.14 DIRECTOR PETER S. WILLMOTT Mgmt For For For 2.0 APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Mgmt For For For 3.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING GLOBAL WARMING REPORT. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR DIRECTOR ELECTIONS. ShrHldr Against For Against First Data Corporation Ticker Security ID: Meeting Date Meeting Status FDC CUSIP9 319963104 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: DAVID A. COULTER Mgmt For For For 2.0 ELECTION OF DIRECTOR: HENRY C. DUQUES Mgmt For For For 3.0 ELECTION OF DIRECTOR: RICHARD P. KIPHART Mgmt For For For 4.0 ELECTION OF DIRECTOR: JOAN E. SPERO Mgmt For For For 5.0 THE APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES ISSUABLE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN BY 12,500, STOCK. Mgmt For For For 6.0 THE APPROVAL OF THE 2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN AND THE ALLOCATION OF 1,500, PLAN. Mgmt For For For 7.0 THE APPROVAL OF AMENDMENTS TO THE COMPANY'S 2002 LONG-TERM INCENTIVE PLAN. Mgmt For For For 8.0 THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2007. Mgmt For For For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PAUL T. ADDISON Mgmt For For For 1.2 DIRECTOR ANTHONY J. ALEXANDER Mgmt For For For 1.3 DIRECTOR MICHAEL J. ANDERSON Mgmt For For For 1.4 DIRECTOR DR. CAROL A. CARTWRIGHT Mgmt For For For 1.5 DIRECTOR WILLIAM T. COTTLE Mgmt For For For 1.6 DIRECTOR ROBERT B. HEISLER, JR. Mgmt For For For 1.7 DIRECTOR ERNEST J. NOVAK, JR. Mgmt For For For 1.8 DIRECTOR CATHERINE A. REIN Mgmt For For For 1.9 DIRECTOR GEORGE M. SMART Mgmt For For For 1.10 DIRECTOR WES M. TAYLOR Mgmt For For For 1.11 DIRECTOR JESSE T. WILLIAMS, SR. Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 APPROVAL OF THE FIRSTENERGY CORP. 2 Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL ShrHldr Against For Against Ford Motor Company Ticker Security ID: Meeting Date Meeting Status F CUSIP9 345370860 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN R.H. BOND Mgmt For For For 1.2 DIRECTOR STEPHEN G. BUTLER Mgmt For For For 1.3 DIRECTOR KIMBERLY A. CASIANO Mgmt For For For 1.4 DIRECTOR EDSEL B. FORD II Mgmt For For For 1.5 DIRECTOR WILLIAM CLAY FORD, JR. Mgmt For For For 1.6 DIRECTOR IRVINE O. HOCKADAY, JR. Mgmt For For For 1.7 DIRECTOR RICHARD A. MANOOGIAN Mgmt For For For 1.8 DIRECTOR ELLEN R. MARRAM Mgmt For For For 1.9 DIRECTOR ALAN MULALLY Mgmt For For For 1.10 DIRECTOR HOMER A. NEAL Mgmt For For For 1.11 DIRECTOR JORMA OLLILA Mgmt For For For 1.12 DIRECTOR JOHN L. THORNTON Mgmt For For For 2.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 RELATING TO DISCLOSURE OF OFFICER COMPENSATION. ShrHldr Against Against For 4.0 RELATING TO ADOPTION OF GOALS TO REDUCE GREENHOUSE GASES. ShrHldr Against Against For 5.0 RELATING TO ALLOWING HOLDERS OF 10% OF COMMON STOCK TO CALL SPECIAL MEETINGS. ShrHldr Against Against For 6.0 RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL COMPANY STOCK HAVE ONE VOTE PER SHARE. ShrHldr Against For Against 7.0 RELATING TO PUBLISHING A REPORT ON GLOBAL WARMING/COOLING. ShrHldr Against Against For 8.0 RELATING TO THE COMPANY REMOVING REFERENCES TO SEXUAL ORIENTATION FROM EQUAL EMPLOYMENT POLICIES. ShrHldr Against Against For 9.0 RELATING TO ADOPTION OF A POLICY THAT 75% OF EQUITY GRANTS BE PERFORMANCE-BASED. ShrHldr Against Against For 10.0 RELATING TO THE COMPANY REPORTING ON RISING HEALTH CARE EXPENSES. ShrHldr Against Against For FPL Group, Inc. Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SHERRY S. BARRAT Mgmt For For For 1.2 DIRECTOR ROBERT M. BEALL, II Mgmt For For For 1.3 DIRECTOR J. HYATT BROWN Mgmt For For For 1.4 DIRECTOR JAMES L. CAMAREN Mgmt For For For 1.5 DIRECTOR J. BRIAN FERGUSON Mgmt For For For 1.6 DIRECTOR LEWIS HAY, III Mgmt For For For 1.7 DIRECTOR TONI JENNINGS Mgmt For For For 1.8 DIRECTOR OLIVER D. KINGSLEY, JR. Mgmt For For For 1.9 DIRECTOR RUDY E. SCHUPP Mgmt For For For 1.10 DIRECTOR MICHAEL H. THAMAN Mgmt For For For 1.11 DIRECTOR HANSEL E. TOOKES, II Mgmt For For For 1.12 DIRECTOR PAUL R. TREGURTHA Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2007. Mgmt For For For 3.0 APPROVAL OF THE 2007 NON-EMPLOYEE DIRECTORS STOCK PLAN. Mgmt For For For FPL Group, Inc. Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 12/15/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SHERRY S. BARRAT Mgmt For For For 1.2 DIRECTOR ROBERT M. BEALL, II Mgmt For For For 1.3 DIRECTOR J. HYATT BROWN Mgmt For For For 1.4 DIRECTOR JAMES L. CAMAREN Mgmt For For For 1.5 DIRECTOR J. BRIAN FERGUSON Mgmt For For For 1.6 DIRECTOR LEWIS HAY, III Mgmt For For For 1.7 DIRECTOR RUDY E. SCHUPP Mgmt For For For 1.8 DIRECTOR MICHAEL H. THAMAN Mgmt For For For 1.9 DIRECTOR HANSEL E. TOOKES II Mgmt For For For 1.10 DIRECTOR PAUL R. TREGURTHA Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2006. Mgmt For For For France Telecom SA Ticker Security ID: Meeting Date Meeting Status ISIN FR0000133308 05/21/2007 Voted Meeting Type Country of Trade Annual/Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Financial Statements and Discharge Directors Mgmt For For For 2 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Mgmt For For For 4 Approve Special Auditors' Report Regarding Related-Party Transactions Mgmt For For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For Against Against 6 Elect Claudie Haignere as Director Mgmt For For For 7 Amend Article 21 of Association Re: Record Date Mgmt For For For 8 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 4 Billion Mgmt For For For 9 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4 Billion Mgmt For Against Against 10 Authorize Board to Set Issue Price for 10 Percent of Issued Capital Pursuant to Issue Authority without Preemptive Rights Mgmt For Against Against 11 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Mgmt For Against Against 12 Authorize Capital Increase of Up to EUR 4 Billion for Future Exchange Offers Mgmt For Against Against 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For For 14 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities Up to 4 Billion Mgmt For Against Against 15 Authorize Capital Increase of up to EUR 200 Million to Participants of Orange SA Stock Option Plan in Connection with France Telecom Liquidity Agreement Mgmt For For For 16 Approve Restricted Stock Plan for Orange SA Option Holders Mgmt For For For 17 Set Global Limit for Capital Increase to Result from All Issuance Requests at EUR 8 Billion Mgmt For Against Against 18 Approve Issuance of Securities Convertible into Debt Mgmt For Against Against 19 Authorize Capitalization of Reserves of Up to EUR 2 Billion for Bonus Issue or Increase in Par Value Mgmt For For For 20 Approve Stock Option Plans Grants Mgmt For For For 21 Approve Employee Savings-Related Share Purchase Plan Mgmt For Against Against 22 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For For 23 Authorize Filing of Required Documents/Other Formalities Mgmt For For For General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: N.D. CHABRAJA Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.S. CROWN Mgmt For For For 3.0 ELECTION OF DIRECTOR: W.P. FRICKS Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.H. GOODMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: J.L. JOHNSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: G.A. JOULWAN Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.G. KAMINSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.M. KEANE Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.J. LUCAS Mgmt For For For 10.0 ELECTION OF DIRECTOR: L.L. LYLES Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.E. MUNDY, JR. Mgmt For For For 12.0 ELECTION OF DIRECTOR: R. WALMSLEY Mgmt For For For 13.0 SELECTION OF INDEPENDENT AUDITORS Mgmt For For For 14.0 SHAREHOLDER PROPOSAL WITH REGARD TO PAY-FOR-SUPERIOR-PERFORMANCE STANDARD ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS ShrHldr Against Against For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES I. CASH, JR. Mgmt For For For 1.2 DIRECTOR SIR WILLIAM M. CASTELL Mgmt For For For 1.3 DIRECTOR ANN M. FUDGE Mgmt For For For 1.4 DIRECTOR CLAUDIO X. GONZALEZ Mgmt For For For 1.5 DIRECTOR SUSAN HOCKFIELD Mgmt For For For 1.6 DIRECTOR JEFFREY R. IMMELT Mgmt For For For 1.7 DIRECTOR ANDREA JUNG Mgmt For For For 1.8 DIRECTOR ALAN G.(A.G.) LAFLEY Mgmt For For For 1.9 DIRECTOR ROBERT W. LANE Mgmt For For For 1.10 DIRECTOR RALPH S. LARSEN Mgmt For For For 1.11 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.12 DIRECTOR SAM NUNN Mgmt For For For 1.13 DIRECTOR ROGER S. PENSKE Mgmt For For For 1.14 DIRECTOR ROBERT J. SWIERINGA Mgmt For For For 1.15 DIRECTOR DOUGLAS A. WARNER III Mgmt For For For 1.16 DIRECTOR ROBERT C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF KPMG Mgmt For For For 3.0 ADOPTION OF MAJORITY VOTING FOR DIRECTORS Mgmt For For For 4.0 APPROVAL OF 2 Mgmt For For For 5.0 APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Mgmt For Against Against 6.0 CUMULATIVE VOTING ShrHldr Against Against For 7.0 CURB OVER-EXTENDED DIRECTORS ShrHldr Against Against For 8.0 ONE DIRECTOR FROM THE RANKS OF RETIREES ShrHldr Against Against For 9.0 INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For 10.0 ELIMINATE DIVIDEND EQUIVALENTS ShrHldr Against Against For 11.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For 12.0 GLOBAL WARMING REPORT ShrHldr Against Against For 13.0 ETHICAL CRITERIA FOR MILITARY CONTRACTS ShrHldr Against Against For 14.0 REPORT ON PAY DIFFERENTIAL ShrHldr Against Against For General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PAUL DANOS Mgmt For For For 1.2 DIRECTOR WILLIAM T. ESREY Mgmt For For For 1.3 DIRECTOR RAYMOND V. GILMARTIN Mgmt For For For 1.4 DIRECTOR JUDITH RICHARDS HOPE Mgmt For For For 1.5 DIRECTOR HEIDI G. MILLER Mgmt For For For 1.6 DIRECTOR H. OCHOA-BRILLEMBOURG Mgmt For For For 1.7 DIRECTOR STEVE ODLAND Mgmt For For For 1.8 DIRECTOR KENDALL J. POWELL Mgmt For For For 1.9 DIRECTOR MICHAEL D. ROSE Mgmt For For For 1.10 DIRECTOR ROBERT L. RYAN Mgmt For For For 1.11 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.12 DIRECTOR A. MICHAEL SPENCE Mgmt For For For 1.13 DIRECTOR DOROTHY A. TERRELL Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 ADOPT THE 2-EMPLOYEE DIRECTORS. Mgmt For Against Against 4.0 STOCKHOLDER PROPOSAL ON LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. ShrHldr Against Against For General Motors Corporation Ticker Security ID: Meeting Date Meeting Status GM CUSIP9 370442105 06/05/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR P.N. BARNEVIK Mgmt For For For 1.2 DIRECTOR E.B. BOWLES Mgmt For For For 1.3 DIRECTOR J.H. BRYAN Mgmt For For For 1.4 DIRECTOR A.M. CODINA Mgmt For For For 1.5 DIRECTOR E.B. DAVIS, JR. Mgmt For For For 1.6 DIRECTOR G.M.C. FISHER Mgmt For For For 1.7 DIRECTOR K. KATEN Mgmt For For For 1.8 DIRECTOR K. KRESA Mgmt For For For 1.9 DIRECTOR E.J. KULLMAN Mgmt For For For 1.10 DIRECTOR P.A. LASKAWY Mgmt For For For 1.11 DIRECTOR K.V. MARINELLO Mgmt For For For 1.12 DIRECTOR E. PFEIFFER Mgmt For For For 1.13 DIRECTOR G.R. WAGONER, JR. Mgmt For For For 2.0 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE FOR YEAR 2007 Mgmt For For For 3.0 2007 ANNUAL INCENTIVE PLAN Mgmt For For For 4.0 2007 LONG-TERM INCENTIVE PLAN Mgmt For For For 5.0 DISCLOSURE OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For 6.0 LIMIT ON DIRECTORSHIPS OF GM BOARD MEMBERS ShrHldr Against Against For 7.0 GREENHOUSE GAS EMISSIONS ShrHldr Against Against For 8.0 CUMULATIVE VOTING ShrHldr Against For Against 9.0 STOCKHOLDER APPROVAL OF A POISON PILL" " ShrHldr Against For Against 10.0 SPECIAL STOCKHOLDER MEETINGS ShrHldr Against Against For 11.0 PERFORMANCE-BASED EQUITY COMPENSATION ShrHldr Against Against For 12.0 RECOUPING UNEARNED INCENTIVE BONUSES ShrHldr Against Against For 13.0 OPTIMUM BOARD SIZE ShrHldr Against Against For 14.0 SIMPLE MAJORITY VOTE ShrHldr Against Against For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERIC SCHMIDT Mgmt For For For 1.2 DIRECTOR SERGEY BRIN Mgmt For For For 1.3 DIRECTOR LARRY PAGE Mgmt For For For 1.4 DIRECTOR L. JOHN DOERR Mgmt For For For 1.5 DIRECTOR JOHN L. HENNESSY Mgmt For For For 1.6 DIRECTOR ARTHUR D. LEVINSON Mgmt For For For 1.7 DIRECTOR ANN MATHER Mgmt For For For 1.8 DIRECTOR PAUL S. OTELLINI Mgmt For For For 1.9 DIRECTOR K. RAM SHRIRAM Mgmt For For For 1.10 DIRECTOR SHIRLEY M. TILGHMAN Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GOOGLE INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE THEREUNDER BY 4,500,000. Mgmt For For For 4.0 APPROVAL OF GOOGLE'S EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 STOCKHOLDER PROPOSAL TO REQUEST THAT MANAGEMENT INSTITUTE POLICIES TO HELP PROTECT FREEDOM OF ACCESS TO THE INTERNET. ShrHldr Against Against For H.j. Heinz Company Ticker Security ID: Meeting Date Meeting Status HNZ CUSIP9 423074103 08/16/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W.R. JOHNSON Mgmt For Did Not Vote 1.2 DIRECTOR C.E. BUNCH Mgmt For For 1.3 DIRECTOR M.C. CHOKSI Mgmt For For 1.4 DIRECTOR L.S. COLEMAN, JR. Mgmt For For 1.5 DIRECTOR P.H. COORS Mgmt For For 1.6 DIRECTOR J.G. DROSDICK Mgmt For For 1.7 DIRECTOR E.E. HOLIDAY Mgmt For For 1.8 DIRECTOR C. KENDLE Mgmt For For 1.9 DIRECTOR D.R. O'HARE Mgmt For For 1.10 DIRECTOR D.H. REILLEY Mgmt For For 1.11 DIRECTOR L.C. SWANN Mgmt For For 1.12 DIRECTOR T.J. USHER Mgmt For For 2.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For H.j. Heinz Company Ticker Security ID: Meeting Date Meeting Status HNZ CUSIP9 423074103 08/16/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR NELSON PELTZ Mgmt For Did Not Vote 1.2 DIRECTOR PETER W. MAY Mgmt For Did Not Vote 1.3 DIRECTOR EDWARD P. GARDEN Mgmt For Did Not Vote 1.4 DIRECTOR GREG NORMAN Mgmt For Did Not Vote 1.5 DIRECTOR MICHAEL F. WEINSTEIN Mgmt For For 1.6 DIRECTOR WILLIAM JOHNSON Mgmt For Did Not Vote 1.7 DIRECTOR LEONARD S. COLEMAN Mgmt For Did Not Vote 1.8 DIRECTOR EDITH E. HOLIDAY Mgmt For Did Not Vote 1.9 DIRECTOR CANDACE KENDLE Mgmt For Did Not Vote 1.10 DIRECTOR DEAN R. O'HARE Mgmt For Did Not Vote 1.11 DIRECTOR LYNN C. SWANN Mgmt For Did Not Vote 1.12 DIRECTOR THOMAS J. USHER Mgmt For Did Not Vote 2.0 TO REPEAL ANY PROVISIONS OF THE COMPANY'S BY-LAWS AND AMENDMENTS TO THE COMPANY'S BY-LAWS ADOPTED UNILATERALLY BY THE BOARD OF DIRECTORS AFTER JUNE 12, 2002 AND BEFORE ANY OF THE TRIAN GROUP'S NOMINEES JOIN THE BOARD, IF ELECTED. Mgmt For For 3.0 TO RATIFY THE COMPANY'S AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS HEINZ'S INDEPENDENT AUDITORS FOR FISCAL 2007. Mgmt For Did Not Vote Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: K.M. BADER Mgmt For For For 2.0 ELECTION OF DIRECTOR: A.M. BENNETT Mgmt For For For 3.0 ELECTION OF DIRECTOR: J.R. BOYD Mgmt For For For 4.0 ELECTION OF DIRECTOR: M. CARROLL Mgmt For For For 5.0 ELECTION OF DIRECTOR: R.L. CRANDALL Mgmt For For For 6.0 ELECTION OF DIRECTOR: K.T DERR Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.M. GILLIS Mgmt For For For 8.0 ELECTION OF DIRECTOR: W.R. HOWELL Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.J. LESAR Mgmt For For For 10.0 ELECTION OF DIRECTOR: J.L. MARTIN Mgmt For For For 11.0 ELECTION OF DIRECTOR: J.A. PRECOURT Mgmt For For For 12.0 ELECTION OF DIRECTOR: D.L. REED Mgmt For For For 13.0 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Mgmt For For For 14.0 PROPOSAL ON HUMAN RIGHTS REVIEW. ShrHldr Against Against For 15.0 PROPOSAL ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 16.0 PROPOSAL ON STOCKHOLDER RIGHTS PLAN. ShrHldr Against For Against Harley-Davidson, Inc. Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARRY K. ALLEN Mgmt For For For 1.2 DIRECTOR RICHARD I. BEATTIE Mgmt For For For 1.3 DIRECTOR JUDSON C. GREEN Mgmt For For For 2.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Mgmt For For For Hca Inc. Ticker Security ID: Meeting Date Meeting Status CUSIP9 404119109 11/16/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPTION OF THE AGREEMENT AND PLAN OF MERGER DATED JULY 24, 2 HERCULES HOLDING II, LLC, HERCULES ACQUISITION CORPORATION, AND HCA INC., AS DESCRIBED IN THE PROXY STATEMENT. Mgmt For For For 2.0 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO ADOPT THE MERGER AGREEMENT. Mgmt For For For Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR N.F. BRADY Mgmt For For For 1.2 DIRECTOR J.B. COLLINS Mgmt For For For 1.3 DIRECTOR T.H. KEAN Mgmt For For For 1.4 DIRECTOR F.A. OLSON Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL TO RECOMMEND THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD. TNA For Hewlett-packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.T. BABBIO, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: S.M. BALDAUF Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.A. HACKBORN Mgmt For For For 4.0 ELECTION OF DIRECTOR: J.H. HAMMERGREN Mgmt For For For 5.0 ELECTION OF DIRECTOR: M.V. HURD Mgmt For For For 6.0 ELECTION OF DIRECTOR: R.L. RYAN Mgmt For For For 7.0 ELECTION OF DIRECTOR: L.S. SALHANY Mgmt For For For 8.0 ELECTION OF DIRECTOR: G.K. THOMPSON Mgmt For For For 9.0 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2007 Mgmt For For For 10.0 STOCKHOLDER PROPOSAL RELATING TO STOCKHOLDER NOMINEES FOR ELECTION TO THE BOARD OF DIRECTORS OF HEWLETT-PACKARD COMPANY ShrHldr Against Against For 11.0 STOCKHOLDER PROPOSAL ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN" " ShrHldr Against Against For 12.0 STOCKHOLDER PROPOSAL ENTITLED SUBJECT ANY FUTURE POISON PILL TO SHAREHOLDER VOTE" " ShrHldr Against For Against 13.0 STOCKHOLDER PROPOSAL ENTITLED LINK PAY TO PERFORMANCE" " ShrHldr Against Against For Honda Motor Co. Ltd. Ticker Security ID: Meeting Date Meeting Status ISIN JP3854600008 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Allocation of Income, With a Final Dividend of JY 20 Mgmt For For For 2 Amend Articles to: Add Record Dates for Quarterly Dividends Mgmt For For For 3.1 Elect Director Mgmt For For For 3.2 Elect Director Mgmt For For For 3.3 Elect Director Mgmt For For For 3.4 Elect Director Mgmt For For For 3.5 Elect Director Mgmt For For For 3.6 Elect Director Mgmt For For For 3.7 Elect Director Mgmt For For For 3.8 Elect Director Mgmt For For For 3.9 Elect Director Mgmt For For For 3.10 Elect Director Mgmt For For For 3.11 Elect Director Mgmt For For For 3.12 Elect Director Mgmt For For For 3.13 Elect Director Mgmt For For For 3.14 Elect Director Mgmt For For For 3.15 Elect Director Mgmt For For For 3.16 Elect Director Mgmt For For For 3.17 Elect Director Mgmt For For For 3.18 Elect Director Mgmt For For For 3.19 Elect Director Mgmt For For For 3.20 Elect Director Mgmt For For For 4.1 Appoint Internal Statutory Auditor Mgmt For For For 4.2 Appoint Internal Statutory Auditor Mgmt For For For 5 Approve Payment of Annual Bonuses to Directors and Statutory Auditors Mgmt For For For 6 Approve Retirement Bonuses for Directors and Statutory Auditor Mgmt For Abstain NA HSBC Holdings Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0005405286 05/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For For 2 Approve Remuneration Report Mgmt For For For 3.1 Re-elect Lord Butler as Director Mgmt For For For 3.2 Re-elect Baroness Lydia Dunn as Director Mgmt For For For 3.3 Re-elect Rona Fairhead as Director Mgmt For For For 3.4 Re-elect William Fung as Director Mgmt For For For 3.5 Re-elect Sir Brian Moffat as Director Mgmt For For For 3.6 Elect Gwyn Morgan as Director Mgmt For For For 4 Reappoint KPMG Audit Plc as Auditors and Authorise the Board to Determine Their Remuneration Mgmt For For For 5 Auth. Issuance of Non-Cumulative Pref. Shares with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 100,000, USD 100,000 and EUR 100,000; and Auth. Issuance of Ord. Shares with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,158,660,000 Mgmt For For For 6 Subject to the Passing of Resolution 5, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 289,665,000 Mgmt For For For 7 Authorise 1,158,660,000 Ordinary Shares for Market Purchase Mgmt For For For 8 Approve Scrip Dividend Program Mgmt For For For 9 Authorise the Company to Make EU Political Organisations Donations and to Incur EU Political Expenditures up to GBP 250,000 Mgmt For For For 10 Authorise HSBC Bank Plc to Make EU Political Organisations Donations and to Incur EU Political Expenditures up to GBP 50,000 Mgmt For For For 11 Authorise the Company to Use Electronic Communications Mgmt For For For 12 Amend Articles of Association Re: Use of Electronic Communications Mgmt For For For HSBC Holdings Plc Ticker Security ID: Meeting Date Meeting Status HBC CUSIP9 404280406 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO RECEIVE THE REPORT AND ACCOUNTS FOR 2006 Mgmt For For For 2.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR 2006 Mgmt For For For 3.0 TO RE-ELECT THE LORD BUTLER A DIRECTOR Mgmt For For For 4.0 TO RE-ELECT THE BARONESS DUNN A DIRECTOR Mgmt For For For 5.0 TO RE-ELECT R A FAIRHEAD A DIRECTOR Mgmt For For For 6.0 TO RE-ELECT W K L FUNG A DIRECTOR Mgmt For For For 7.0 TO RE-ELECT SIR BRIAN MOFFAT A DIRECTOR Mgmt For For For 8.0 TO RE-ELECT G MORGAN A DIRECTOR Mgmt For For For 9.0 TO REAPPOINT THE AUDITOR AT REMUNERATION TO BE DETERMINED BY THE GROUP AUDIT COMMITTEE Mgmt For For For 10.0 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Mgmt For For For 11.0 TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Mgmt For For For 12.0 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES Mgmt For For For 13.0 TO AUTHORISE THE DIRECTORS TO OFFER A SCRIP DIVIDEND ALTERNATIVE Mgmt For For For 14.0 TO AUTHORISE THE COMPANY TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE Mgmt For For For 15.0 TO AUTHORISE HSBC BANK PLC TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE Mgmt For For For 16.0 TO AUTHORISE ELECTRONIC COMMUNICATIONS WITH SHAREHOLDERS IN ACCORDANCE WITH THE COMPANIES ACT 2006 Mgmt For For For 17.0 TO ALTER THE ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION) Mgmt For For For Idearc Inc. Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN J. MUELLER Mgmt For For For 1.2 DIRECTOR JERRY V. ELLIOTT Mgmt For For For 1.3 DIRECTOR KATHERINE J. HARLESS Mgmt For For For 1.4 DIRECTOR DONALD B. REED Mgmt For For For 1.5 DIRECTOR STEPHEN L. ROBERTSON Mgmt For For For 1.6 DIRECTOR THOMAS S. ROGERS Mgmt For For For 1.7 DIRECTOR PAUL E. WEAVER Mgmt For For For 2.0 RATIFICATION OF ERNST & YOUNG LLP AS IDEARC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Illinois Tool Works Inc. Ticker Security ID: Meeting Date Meeting Status ITW CUSIP9 452308109 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM F. ALDINGER Mgmt For For For 1.2 DIRECTOR MICHAEL J. BIRCK Mgmt For For For 1.3 DIRECTOR MARVIN D. BRAILSFORD Mgmt For For For 1.4 DIRECTOR SUSAN CROWN Mgmt For For For 1.5 DIRECTOR DON H. DAVIS, JR. Mgmt For For For 1.6 DIRECTOR ROBERT C. MCCORMACK Mgmt For For For 1.7 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.8 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.9 DIRECTOR HAROLD B. SMITH Mgmt For For For 1.10 DIRECTOR DAVID B. SPEER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: CRAIG R. BARRETT Mgmt For For For 2.0 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For For 4.0 ELECTION OF DIRECTOR: D. JAMES GUZY Mgmt For For For 5.0 ELECTION OF DIRECTOR: REED E. HUNDT Mgmt For For For 6.0 ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For For 7.0 ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For For 8.0 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt For For For 9.0 ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN L. THORNTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For For 12.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 13.0 AMENDMENT AND EXTENSION OF THE 2 Mgmt For For For 14.0 APPROVAL OF THE 2 Mgmt For For For 15.0 STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION ShrHldr Against Against For International Business Machines Corp Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C. BLACK Mgmt For For For 1.2 DIRECTOR K.I. CHENAULT Mgmt For For For 1.3 DIRECTOR J. DORMANN Mgmt For For For 1.4 DIRECTOR M.L. ESKEW Mgmt For For For 1.5 DIRECTOR S.A. JACKSON Mgmt For For For 1.6 DIRECTOR M. MAKIHARA Mgmt For For For 1.7 DIRECTOR L.A. NOTO Mgmt For For For 1.8 DIRECTOR J.W. OWENS Mgmt For For For 1.9 DIRECTOR S.J. PALMISANO Mgmt For For For 1.10 DIRECTOR J.E. SPERO Mgmt For For For 1.11 DIRECTOR S. TAUREL Mgmt For For For 1.12 DIRECTOR L.H. ZAMBRANO Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: MERGER OR CONSOLIDATION Mgmt For For For 4.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION OUTSIDE THE ORDINARY COURSE OF BUSINESS Mgmt For For For 5.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: PLAN FOR THE EXCHANGE OF SHARES OF THE CORPORATION Mgmt For For For 6.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: AUTHORIZATION OF DISSOLUTION OF THE CORPORATION Mgmt For For For 7.0 STOCKHOLDER PROPOSAL ON: CUMULATIVE VOTING ShrHldr Against For Against 8.0 STOCKHOLDER PROPOSAL ON: PENSION AND RETIREMENT MEDICAL ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL ON: EXECUTIVE COMPENSATION ShrHldr Against Against For 10.0 STOCKHOLDER PROPOSAL ON: OFFSHORING ShrHldr Against Against For 11.0 STOCKHOLDER PROPOSAL ON: MAJORITY VOTING FOR DIRECTORS ShrHldr Against Against For International Paper Company Ticker Security ID: Meeting Date Meeting Status IP CUSIP9 460146103 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORS DAVID J. BRONCZEK Mgmt For For For 1.2 DIRECTORS MARTHA F. BROOKS Mgmt For For For 1.3 DIRECTORS LYNN LAVERTY ELSENHANS Mgmt For For For 1.4 DIRECTORS JOHN L. TOWNSEND, III Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL CONCERNING MAJORITY VOTING. Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARY S. COLEMAN Mgmt For For For 1.2 DIRECTOR JAMES G. CULLEN Mgmt For For For 1.3 DIRECTOR MICHAEL M.E. JOHNS Mgmt For For For 1.4 DIRECTOR ARNOLD G. LANGBO Mgmt For For For 1.5 DIRECTOR SUSAN L. LINDQUIST Mgmt For For For 1.6 DIRECTOR LEO F. MULLIN Mgmt For For For 1.7 DIRECTOR CHRISTINE A. POON Mgmt For For For 1.8 DIRECTOR CHARLES PRINCE Mgmt For For For 1.9 DIRECTOR STEVEN S REINEMUND Mgmt For For For 1.10 DIRECTOR DAVID SATCHER Mgmt For For For 1.11 DIRECTOR WILLIAM C. WELDON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES ShrHldr Against Against For 4.0 PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN ShrHldr Against Against For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORCRANDALL C. BOWLES Mgmt For For For 1.2 DIRECTORSTEPHEN B. BURKE Mgmt For For For 1.3 DIRECTORJAMES S. CROWN Mgmt For For For 1.4 DIRECTORJAMES DIMON Mgmt For For For 1.5 DIRECTORELLEN V. FUTTER Mgmt For For For 1.6 DIRECTORWILLIAM H. GRAY, III Mgmt For For For 1.7 DIRECTORLABAN P. JACKSON, JR. Mgmt For For For 1.8 DIRECTORROBERT I. LIPP Mgmt For For For 1.9 DIRECTORDAVID C. NOVAK Mgmt For For For 1.10 DIRECTORLEE R. RAYMOND Mgmt For For For 1.11 DIRECTORWILLIAM C. WELDON Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 STOCK OPTIONS ShrHldr Against Against For 4.0 PERFORMANCE-BASED RESTRICTED STOCK ShrHldr Against Against For 5.0 EXECUTIVE COMPENSATION APPROVAL ShrHldr Against Against For 6.0 SEPARATE CHAIRMAN ShrHldr Against Against For 7.0 CUMULATIVE VOTING ShrHldr Against For Against 8.0 MAJORITY VOTING FOR DIRECTORS ShrHldr Against Against For 9.0 POLITICAL CONTRIBUTIONS REPORT ShrHldr Against Against For 10.0 SLAVERY APOLOGY REPORT ShrHldr Against Against For Kellogg Company Ticker Security ID: Meeting Date Meeting Status K CUSIP9 487836108 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BENJAMIN S. CARSON, SR. Mgmt For For For 1.2 DIRECTOR GORDON GUND Mgmt For For For 1.3 DIRECTOR DOROTHY A. JOHNSON Mgmt For For For 1.4 DIRECTOR A. MCLAUGHLIN KOROLOGOS Mgmt For For For 2.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007 Mgmt For For For 3.0 SHAREOWNER PROPOSAL TO PREPARE A SUSTAINABILITY REPORT ShrHldr Against Against For 4.0 SHAREOWNER PROPOSAL TO ENACT A MAJORITY VOTE REQUIREMENT ShrHldr Against Against For Kla-tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP9 482480100 03/29/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR H. RAYMOND BINGHAM** Mgmt For For For 1.2 DIRECTOR ROBERT T. BOND** Mgmt For For For 1.3 DIRECTOR DAVID C. WANG** Mgmt For For For 1.4 DIRECTOR ROBERT M. CALDERONI* Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Mgmt For For For Kohl's Corporation Ticker Security ID: Meeting Date Meeting Status KSS CUSIP9 500255104 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVEN A. BURD Mgmt For For For 1.2 DIRECTOR WAYNE EMBRY Mgmt For For For 1.3 DIRECTOR JAMES D. ERICSON Mgmt For For For 1.4 DIRECTOR JOHN F. HERMA Mgmt For For For 1.5 DIRECTOR WILLIAM S. KELLOGG Mgmt For For For 1.6 DIRECTOR KEVIN MANSELL Mgmt For For For 1.7 DIRECTOR R. LAWRENCE MONTGOMERY Mgmt For For For 1.8 DIRECTOR FRANK V. SICA Mgmt For For For 1.9 DIRECTOR PETER M. SOMMERHAUSER Mgmt For For For 1.10 DIRECTOR STEPHEN E. WATSON Mgmt For For For 1.11 DIRECTOR R. ELTON WHITE Mgmt For For For 2.0 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 MANAGEMENT PROPOSAL TO AMEND OUR 2 Mgmt For For For 4.0 MANAGEMENT PROPOSAL TO APPROVE OUR EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 MANAGEMENT PROPOSAL TO AMEND OUR ARTICLES OF INCORPORATION TO ALLOW THE BOARD OF DIRECTORS TO INSTITUTE A MAJORITY VOTING REQUIREMENT FOR THE ELECTION OF DIRECTORS. Mgmt For For For 6.0 SHAREHOLDER PROPOSAL TO INITIATE THE APPROPRIATE PROCESS TO AMEND OUR ARTICLES OF INCORPORATION TO INSTITUTE A MAJORITY VOTING REQUIREMENT FOR THE ELECTION OF DIRECTORS. ShrHldr Against Against For Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP9 50075N104 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR AJAY BANGA Mgmt For For For 1.2 DIRECTOR JAN BENNINK Mgmt For For For 1.3 DIRECTOR LOUIS C. CAMILLERI Mgmt For For For 1.4 DIRECTOR MARK D. KETCHUM Mgmt For For For 1.5 DIRECTOR RICHARD A. LERNER Mgmt For For For 1.6 DIRECTOR JOHN C. POPE Mgmt For For For 1.7 DIRECTOR IRENE B. ROSENFELD Mgmt For For For 1.8 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.9 DIRECTOR DEBORAH C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Mgmt For For For Liberty Media Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 53071M104 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 THE INCENTIVE PLAN PROPOSAL Mgmt For Against Against 2.1 DIRECTORS ROBERT R. BENNETT Mgmt For For For 2.2 DIRECTORS PAUL A. GOULD Mgmt For For For 2.3 DIRECTORS JOHN C. MALONE Mgmt For For For 3.0 THE AUDITORS RATIFICATION PROPOSAL Mgmt For For For Liberty Media Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 53071M302 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 THE INCENTIVE PLAN PROPOSAL Mgmt For Against Against 2.1 DIRECTORS ROBERT R. BENNETT Mgmt For For For 2.2 DIRECTORS PAUL A. GOULD Mgmt For For For 2.3 DIRECTORS JOHN C. MALONE Mgmt For For For 3.0 THE AUDITORS RATIFICATION PROPOSAL Mgmt For For For Limited Brands, Inc. Ticker Security ID: Meeting Date Meeting Status LTD CUSIP9 532716107 05/21/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS S. HERSCH Mgmt For For For 1.2 DIRECTOR DAVID T. KOLLAT Mgmt For For For 1.3 DIRECTOR WILLIAM R. LOOMIS, JR. Mgmt For For For 1.4 DIRECTOR LESLIE H. WEXNER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 3.0 APPROVAL OF THE COMPANY'S 2 PLAN Mgmt For For For 4.0 DECLASSIFICATION OF THE BOARD ShrHldr Against For Against Linear Technology Corporation Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP9 535678106 11/01/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT H. SWANSON, JR. Mgmt For For For 1.2 DIRECTOR DAVID S. LEE Mgmt For For For 1.3 DIRECTOR LOTHAR MAIER Mgmt For For For 1.4 DIRECTOR RICHARD M. MOLEY Mgmt For For For 1.5 DIRECTOR THOMAS S. VOLPE Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 1, 2007. Mgmt For For For Lloyds TSB Group Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0008706128 05/09/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For For 2 Approve Remuneration Report Mgmt For For For 3.1 Re-elect Wolfgang Berndt as Director Mgmt For For For 3.2 Re-elect Ewan Brown as Director Mgmt For For For 3.3 Re-elect Eric Daniels as Director Mgmt For For For 3.4 Re-elect Helen Weir as Director Mgmt For For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors of the Company Mgmt For For For 5 Authorise Audit Committee to Fix Remuneration of Auditors Mgmt For For For 6 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 361,722,975, USD 39,750,000, EUD 40,000,000 and JPY 1,250,000,000 Mgmt For For For 7 Subject to the Passing of Resolution 6, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 71,468,846 Mgmt For For For 8 Authorise 571,750,770 Ordinary Shares for Market Purchase Mgmt For For For 9 Approve Lloyds TSB Group Sharesave Scheme 2007 Mgmt For For For 10 Authorise the Company to Use Electronic Communications Mgmt For For For 11 Subject to the Passing of Resolution 10, Amend Articles of Association Re: Electronic Communications Mgmt For For For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR LEONARD L. BERRY Mgmt For For For 1.3 DIRECTOR DAWN E. HUDSON Mgmt For For For 1.4 DIRECTOR ROBERT A. NIBLOCK Mgmt For For For 2.0 TO APPROVE AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ESTABLISHING MINIMUM SHARE OWNERSHIP REQUIREMENTS FOR DIRECTOR NOMINEES. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF EACH DIRECTOR. ShrHldr Against For Against 7.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. ShrHldr Against Against For 8.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION PLAN. ShrHldr Against Against For Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES F. BOLDEN, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES R. LEE Mgmt For For For 3.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: DENNIS H. REILLEY Mgmt For For For 4.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: JOHN W. SNOW Mgmt For For For 5.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: THOMAS J. USHER Mgmt For For For 6.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. Mgmt For For For 7.0 APPROVAL OF 2 Mgmt For For For 8.0 BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS TO ELIMINATE THE SUPERMAJORITY VOTE PROVISION. Mgmt For For For 9.0 BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Mgmt For For For Marsh & Mclennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP9 571748102 05/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ZACHARY W. CARTER Mgmt For For For 2.0 ELECTION OF DIRECTOR: OSCAR FANJUL Mgmt For For For 3.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 4.0 APPROVAL OF AMENDMENT OF STOCK PURCHASE PLAN FOR INTERNATIONAL EMPLOYEES Mgmt For For For 5.0 STOCKHOLDER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For Mcdonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP9 580135101 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: EDWARD A. BRENNAN Mgmt For For For 2.0 ELECTION OF DIRECTOR: WALTER E. MASSEY Mgmt For For For 3.0 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROGER W. STONE Mgmt For For For 5.0 APPROVAL OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 6.0 SHAREHOLDER PROPOSAL RELATING TO LABELING OF GENETICALLY MODIFIED PRODUCTS ShrHldr Against Against For 7.0 SHAREHOLDER PROPOSAL RELATING TO LABOR STANDARDS ShrHldr Against Against For McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WAYNE A. BUDD Mgmt For For For 1.2 DIRECTOR ALTON F. IRBY III Mgmt For For For 1.3 DIRECTOR DAVID M. LAWRENCE, M.D. Mgmt For For For 1.4 DIRECTOR JAMES V. NAPIER Mgmt For For For 2.0 RATIFYING THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL RELATING TO THE ANNUAL ELECTION OF DIRECTORS. ShrHldr Against For Against Meadwestvaco Corporation Ticker Security ID: Meeting Date Meeting Status MWV CUSIP9 583334107 04/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES M. KILTS Mgmt For For For 1.2 DIRECTOR DOUGLAS S. LUKE Mgmt For For For 1.3 DIRECTOR ROBERT C. MCCORMACK Mgmt For For For 1.4 DIRECTOR EDWARD M. STRAW Mgmt For For For 1.5 DIRECTOR JANE L. WARNER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S CORPORATE GOVERNANCE DOCUMENTS TO PROVIDE FOR THE ELECTION OF DIRECTORS BY MAJORITY VOTE. ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL TO REDEEM THE COMPANY'S SHAREHOLDER RIGHTS PLAN. ShrHldr Against For Against Medco Health Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR HOWARD W. BARKER, JR. Mgmt For For For 1.2 DIRECTOR DAVID B. SNOW, JR. Mgmt For For For 2.0 TO AMEND THE COMPANY'S SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE PHASE-IN OF THE ANNUAL ELECTION OF DIRECTORS. Mgmt For For For 3.0 TO APPROVE THE 2 Mgmt For For For 4.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD H. ANDERSON Mgmt For For For 1.2 DIRECTOR MICHAEL R. BONSIGNORE Mgmt For For For 1.3 DIRECTOR ROBERT C. POZEN Mgmt For For For 1.4 DIRECTOR GORDON M. SPRENGER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." " ShrHldr Against Against For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD T. CLARK Mgmt For For For 1.2 DIRECTOR JOHNNETTA B. COLE Mgmt For For For 1.3 DIRECTOR W.B. HARRISON, JR. Mgmt For For For 1.4 DIRECTOR WILLIAM N. KELLEY Mgmt For For For 1.5 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.6 DIRECTOR THOMAS E. SHENK Mgmt For For For 1.7 DIRECTOR ANNE M. TATLOCK Mgmt For For For 1.8 DIRECTOR SAMUEL O. THIER Mgmt For For For 1.9 DIRECTOR WENDELL P. WEEKS Mgmt For For For 1.10 DIRECTOR PETER C. WENDELL Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS CONTAINED IN THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS IMPOSED UNDER NEW JERSEY LAW ON CORPORATIONS ORGANIZED BEFORE 1969. Mgmt For For For 5.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT THE SIZE OF THE BOARD TO NO MORE THAN 18 DIRECTORS. Mgmt For For For 6.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO REPLACE ITS CUMULATIVE VOTING FEATURE WITH A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. Mgmt For Against Against 7.0 STOCKHOLDER PROPOSAL CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For Micron Technology, Inc. Ticker Security ID: Meeting Date Meeting Status MU CUSIP9 595112103 12/05/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVEN R. APPLETON Mgmt For For For 1.2 DIRECTOR TERUAKI AOKI Mgmt For For For 1.3 DIRECTOR JAMES W. BAGLEY Mgmt For For For 1.4 DIRECTOR MERCEDES JOHNSON Mgmt For For For 1.5 DIRECTOR LAWRENCE N. MONDRY Mgmt For For For 1.6 DIRECTOR GORDON C. SMITH Mgmt For For For 1.7 DIRECTOR ROBERT E. SWITZ Mgmt For For For 2.0 PROPOSAL BY THE COMPANY TO APPROVE AN AMENDMENT TO THE COMPANY'S 2004 EQUITY INCENTIVE PLAN INCREASING THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 30,000,000 Mgmt For For For 3.0 PROPOSAL BY THE COMPANY TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 30, 2007 Mgmt For For For 4.0 TO ACT UPON A SHAREHOLDER PROPOSAL IF PROPERLY PRESENTED AT THE MEETING ShrHldr Against Against For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For For 2.0 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For For 3.0 ELECTION OF DIRECTOR: JAMES I. CASH JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For For 5.0 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: HELMUT PANKE Mgmt For For For 9.0 ELECTION OF DIRECTOR: JON A. SHIRLEY Mgmt For For For 10.0 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Mgmt For For For 11.0 SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS ShrHldr Against Against For 12.0 SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY ShrHldr Against Against For 13.0 SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR ShrHldr Against Against For Mitsubishi Corp. Ticker Security ID: Meeting Date Meeting Status ISIN JP3898400001 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Allocation of Income, with a Final Dividend of JY 28 Mgmt For For For 2 Amend Articles to: Amend Provisions on Public Announcements Mgmt For For For 3.1 Elect Director Mgmt For For For 3.2 Elect Director Mgmt For For For 3.3 Elect Director Mgmt For For For 3.4 Elect Director Mgmt For For For 3.5 Elect Director Mgmt For For For 3.6 Elect Director Mgmt For For For 3.7 Elect Director Mgmt For For For 3.8 Elect Director Mgmt For For For 3.9 Elect Director Mgmt For For For 3.10 Elect Director Mgmt For For For 3.11 Elect Director Mgmt For For For 3.12 Elect Director Mgmt For For For 3.13 Elect Director Mgmt For For For 3.14 Elect Director Mgmt For For For 3.15 Elect Director Mgmt For For For 3.16 Elect Director Mgmt For For For 3.17 Elect Director Mgmt For For For 3.18 Elect Director Mgmt For For For 3.19 Elect Director Mgmt For For For 3.20 Elect Director Mgmt For For For 4 Appoint Internal Statutory Auditor Mgmt For For For 5 Approve Payment of Annual Bonuses to Directors Mgmt For For For 6 Approve Deep Discount Stock Option Plan Mgmt For For For 7 Approve Retirement Bonuses for Directors and Statutory Auditor and Special Payments to Continuing Directors and Statutory Auditor in Connection with Abolition of Retirement Bonus System Mgmt For For For 8 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Mgmt For For For MIZUHO FINANCIAL GROUP INC. Ticker Security ID: Meeting Date Meeting Status ISIN JP3885780001 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Allocation of Income, with a Final Dividend (Ordinary Shares) of JY 7000 Mgmt For For For 2 Amend Articles to: Decrease Authorized Capital to Reflect Cancellation of Preferred Shares Mgmt For For For 3.1 Elect Director Mgmt For For For 3.2 Elect Director Mgmt For For For 3.3 Elect Director Mgmt For For For 3.4 Elect Director Mgmt For For For 3.5 Elect Director Mgmt For For For 3.6 Elect Director Mgmt For For For 3.7 Elect Director Mgmt For For For 3.8 Elect Director Mgmt For For For 4.1 Appoint Internal Statutory Auditor Mgmt For For For 4.2 Appoint Internal Statutory Auditor Mgmt For For For 5 Approve Retirement Bonuses for Directors and Statutory Auditor Mgmt For For For Murphy Oil Corporation Ticker Security ID: Meeting Date Meeting Status MUR CUSIP9 626717102 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR F.W. BLUE Mgmt For For For 1.2 DIRECTOR C.P. DEMING Mgmt For For For 1.3 DIRECTOR R.A. HERMES Mgmt For For For 1.4 DIRECTOR J.V. KELLEY Mgmt For For For 1.5 DIRECTOR R.M. MURPHY Mgmt For For For 1.6 DIRECTOR W.C. NOLAN, JR. Mgmt For For For 1.7 DIRECTOR I.B. RAMBERG Mgmt For For For 1.8 DIRECTOR N.E. SCHMALE Mgmt For For For 1.9 DIRECTOR D.J.H. SMITH Mgmt For For For 1.10 DIRECTOR C.G. THEUS Mgmt For For For 2.0 APPROVE THE PROPOSED 2007 LONG-TERM INCENTIVE PLAN. Mgmt For Against Against 3.0 APPROVE THE PROPOSED 2 Mgmt For For For 4.0 APPROVE THE PROPOSED AMENDMENTS TO THE EMPLOYEE STOCK PURCHASE PLAN. Mgmt For For For 5.0 APPROVE THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For National City Corporation Ticker Security ID: Meeting Date Meeting Status NCC CUSIP9 635405103 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR J.E. BARFIELD Mgmt For For For 1.2 DIRECTOR J.S. BROADHURST Mgmt For For For 1.3 DIRECTOR C.M. CONNOR Mgmt For For For 1.4 DIRECTOR D.A. DABERKO Mgmt For For For 1.5 DIRECTOR B.P. HEALY Mgmt For For For 1.6 DIRECTOR M.B. MCCALLISTER Mgmt For For For 1.7 DIRECTOR P.A. ORMOND Mgmt For For For 1.8 DIRECTOR P.E. RASKIND Mgmt For For For 1.9 DIRECTOR G.L. SHAHEEN Mgmt For For For 1.10 DIRECTOR J.S. THORNTON Mgmt For For For 1.11 DIRECTOR M. WEISS Mgmt For For For 2.0 THE RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 STOCKHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ShrHldr Against Against For NEC Corp. Ticker Security ID: Meeting Date Meeting Status ISIN JP3733000008 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Mgmt For For For 1.2 Elect Director Mgmt For For For 1.3 Elect Director Mgmt For For For 1.4 Elect Director Mgmt For For For 1.5 Elect Director Mgmt For For For 1.6 Elect Director Mgmt For For For 1.7 Elect Director Mgmt For For For 1.8 Elect Director Mgmt For For For 1.9 Elect Director Mgmt For For For 1.10 Elect Director Mgmt For For For 1.11 Elect Director Mgmt For For For 1.12 Elect Director Mgmt For For For 1.13 Elect Director Mgmt For For For 1.14 Elect Director Mgmt For For For 1.15 Elect Director Mgmt For For For 1.16 Elect Director Mgmt For For For 2.1 Appoint Internal Statutory Auditor Mgmt For For For 2.2 Appoint Internal Statutory Auditor Mgmt For For For 3 Approve Payment of Annual Bonuses to Directors Mgmt For Against Against Newmont Mining Corporation Ticker Security ID: Meeting Date Meeting Status NEM CUSIP9 651639106 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR G.A. BARTON Mgmt For For For 1.2 DIRECTOR V.A. CALARCO Mgmt For For For 1.3 DIRECTOR N. DOYLE Mgmt For For For 1.4 DIRECTOR V.M. HAGEN Mgmt For For For 1.5 DIRECTOR M.S. HAMSON Mgmt For For For 1.6 DIRECTOR P. LASSONDE Mgmt For For For 1.7 DIRECTOR R.J. MILLER Mgmt For For For 1.8 DIRECTOR W.W. MURDY Mgmt For For For 1.9 DIRECTOR R.A. PLUMBRIDGE Mgmt For For For 1.10 DIRECTOR J.B. PRESCOTT Mgmt For For For 1.11 DIRECTOR D.C. ROTH Mgmt For For For 1.12 DIRECTOR J.V. TARANIK Mgmt For For For 2.0 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL REGARDING NEWMONT'S INDONESIAN OPERATIONS, IF INTRODUCED AT THE MEETING. ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL REGARDING A REPORT TO STOCKHOLDERS REGARDING NEWMONT'S POLICIES AND PRACTICES IN COMMUNITIES AROUND ITS OPERATIONS, IF INTRODUCED AT THE MEETING. Mgmt For For For 5.0 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. ShrHldr Against For Against Nokia Corp. Ticker Security ID: Meeting Date Meeting Status ISIN FI0009000681 05/03/2007 Voted Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive Financial Statements and Statutory Reports, Including Auditors' Report; Accept Financial Statements and Statutory Reports Mgmt For For For 2 Approve Allocation of Income and Dividends of EUR 0.43 Per Share Mgmt For For For 3 Approve Discharge of Board and President Mgmt For For For 4 Amend Articles to Comply with New Finnish Companies Act Mgmt For For For 5 Approve Remuneration of Directors Mgmt For For For 6 Fix Number of Directors at 11 Mgmt For For For 7 Reelect Georg Ehrnrooth, Daniel R. Hesse, Bengt Holmstrom, Per Karlsson, Jorma Ollila, Marjorie Scardino, Keijo Suila, and Vesa Vainio as Directors; Elect Lalita D. Gupte, Henning Kagermann, and Olli-Pekka Kallasvuo as New Directors Mgmt For For For 8 Approve Remuneration of Auditors Mgmt For For For 9 Reelect PricewaterhouseCoopers Oy as Auditor Mgmt For For For 10 Approve Stock Option Plan for Key Employees; Approve Creation of Pool of Conditional Capital to Guarantee Conversion Rights Mgmt For For For 11 Approve Minimum EUR 2.3 Billion Reduction in Share Premium Account Mgmt For For For 12 Amend 2001, 2003, and 2005 Stock Option Plans Re: Record Subscription Prices in Invested Non-restricted Equity Fund Mgmt For For For 13 Approve Creation of Pool of Capital without Preemptive Rights Consisting of up to 800 Million Shares Mgmt For For For 14 Authorize Repurchase of up to 10 Percent of Issued Share Capital Mgmt For For For Nokia Corporation Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE INCOME STATEMENTS AND BALANCE SHEETS. Mgmt For For For 2.0 APPROVAL OF A DIVIDEND OF EUR 0.43 PER SHARE. Mgmt For For For 3.0 APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. Mgmt For Against Against 4.0 APPROVAL OF THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. Mgmt For For For 5.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE MEMBERS OF THE BOARD. Mgmt For For For 6.0 APPROVAL OF THE COMPOSITION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.1 DIRECTOR GEORG EHRNROOTH Mgmt For For For 7.2 DIRECTOR LALITA D. GUPTE Mgmt For For For 7.3 DIRECTOR DANIEL R. HESSE Mgmt For For For 7.4 DIRECTOR DR. BENGT HOLMSTROM Mgmt For For For 7.5 DIRECTOR DR. HENNING KAGERMANN Mgmt For For For 7.6 DIRECTOR OLLI-PEKKA KALLASVUO Mgmt For For For 7.7 DIRECTOR PER KARLSSON Mgmt For For For 7.8 DIRECTOR JORMA OLLILA Mgmt For For For 7.9 DIRECTOR DAME MARJORIE SCARDINO Mgmt For For For 7.10 DIRECTOR KEIJO SUILA Mgmt For For For 7.11 DIRECTOR VESA VAINIO Mgmt For For For 8.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE AUDITOR. Mgmt For For For 9.0 APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 10.0 APPROVAL OF THE GRANT OF STOCK OPTIONS TO SELECTED PERSONNEL. Mgmt For For For 11.0 APPROVAL OF THE REDUCTION OF THE SHARE ISSUE PREMIUM. Mgmt For For For 12.0 APPROVAL OF THE PROPOSAL OF THE BOARD ON THE RECORDING OF THE SUBSCRIPTION PRICE FOR SHARES ISSUED BASED ON STOCK OPTIONS Mgmt For For For 13.0 APPROVAL OF THE AUTHORIZATION TO THE BOARD ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. Mgmt For For For 14.0 AUTHORIZATION TO THE BOARD TO REPURCHASE NOKIA SHARES. Mgmt For For For 15.0 MARK THE FOR" BOX IF YOU WISH TO INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 15 " TNA For Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: LEWIS W. COLEMAN Mgmt For For For 2.0 ELECTION OF DIRECTOR: VICTOR H. FAZIO Mgmt For For For 3.0 ELECTION OF DIRECTOR: DONALD E. FELSINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: STEPHEN E. FRANK Mgmt For For For 5.0 ELECTION OF DIRECTOR: CHARLES R. LARSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD B. MYERS Mgmt For For For 7.0 ELECTION OF DIRECTOR: PHILIP A. ODEEN Mgmt For For For 8.0 ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For For 9.0 ELECTION OF DIRECTOR: KEVIN W. SHARER Mgmt For For For 10.0 ELECTION OF DIRECTOR: RONALD D. SUGAR Mgmt For For For 11.0 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Mgmt For For For 12.0 PROPOSAL TO AMEND THE COMPANY'S 1-EMPLOYEE DIRECTORS. Mgmt For For For 13.0 SHAREHOLDER PROPOSAL REGARDING A REPORT ON FOREIGN MILITARY SALES. ShrHldr Against Against For 14.0 SHAREHOLDER PROPOSAL REGARDING A VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. ShrHldr Against Against For Novartis Ag Ticker Security ID: Meeting Date Meeting Status NVS CUSIP9 66987V109 03/06/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2006. Mgmt For For For 2.0 APPROVAL OF THE ACTIVITIES OF THE BOARD OF DIRECTORS Mgmt For For For 3.0 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND Mgmt For For For 4.0 ELECTION TO THE BOARD OF DIRECTORS: RE-ELECTION OF HANS-JOERG RUDLOFF FOR A THREE-YEAR TERM Mgmt For For For 5.0 ELECTION TO THE BOARD OF DIRECTORS: RE-ELECTION OF DR. DANIEL VASELLA FOR A THREE-YEAR TERM Mgmt For For For 6.0 ELECTION TO THE BOARD OF DIRECTORS: ELECTION OF NEW MEMBER MARJORIE M. YANG FOR A TERM OF OFFICE BEGINNING ON 1 JANUARY 2 THE AGM IN 2010 Mgmt For For For 7.0 APPOINTMENT OF THE AUDITORS AND THE GROUP AUDITORS Mgmt For For For 8.0 VOTES REGARDING ADDITIONAL AND/OR COUNTER-PROPOSALS AT THE AGM OF NOVARTIS AG IF YOU GIVE NO INSTRUCTIONS ON AGENDA ITEM 6, YOUR VOTES WILL BE CAST IN ACCORDANCE WITH THE PROPOSALS OF THE BOARD OF DIRECTORS. MARKING THE BOX FOR" IS A VOTE FOR THE PROPOSAL Mgmt For For For Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: SPENCER ABRAHAM Mgmt For Against Against 2.0 ELECTION OF DIRECTOR: RONALD W. BURKLE Mgmt For Against Against 3.0 ELECTION OF DIRECTOR: JOHN S. CHALSTY Mgmt For Against Against 4.0 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Mgmt For Against Against 5.0 ELECTION OF DIRECTOR: R. CHAD DREIER Mgmt For Against Against 6.0 ELECTION OF DIRECTOR: JOHN E. FEICK Mgmt For Against Against 7.0 ELECTION OF DIRECTOR: RAY R. IRANI Mgmt For Against Against 8.0 ELECTION OF DIRECTOR: IRVIN W. MALONEY Mgmt For Against Against 9.0 ELECTION OF DIRECTOR: RODOLFO SEGOVIA Mgmt For Against Against 10.0 ELECTION OF DIRECTOR: AZIZ D. SYRIANI Mgmt For Against Against 11.0 ELECTION OF DIRECTOR: ROSEMARY TOMICH Mgmt For Against Against 12.0 ELECTION OF DIRECTOR: WALTER L. WEISMAN Mgmt For Against Against 13.0 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Mgmt For For For 14.0 APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN. Mgmt For Against Against 15.0 SCIENTIFIC REPORT ON GLOBAL WARMING. ShrHldr Against Against For 16.0 ADVISORY VOTE TO RATIFY EXECUTIVE COMPENSATION. ShrHldr Against Against For 17.0 PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/22/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN D. WREN Mgmt For For For 1.2 DIRECTOR BRUCE CRAWFORD Mgmt For For For 1.3 DIRECTOR ROBERT CHARLES CLARK Mgmt For For For 1.4 DIRECTOR LEONARD S. COLEMAN, JR. Mgmt For For For 1.5 DIRECTOR ERROL M. COOK Mgmt For For For 1.6 DIRECTOR SUSAN S. DENISON Mgmt For For For 1.7 DIRECTOR MICHAEL A. HENNING Mgmt For For For 1.8 DIRECTOR JOHN R. MURPHY Mgmt For For For 1.9 DIRECTOR JOHN R. PURCELL Mgmt For For For 1.10 DIRECTOR LINDA JOHNSON RICE Mgmt For For For 1.11 DIRECTOR GARY L. ROUBOS Mgmt For For For 2.0 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2007 Mgmt For For For 3.0 APPROVAL OF THE 2 Mgmt For For For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JEFFREY O. HENLEY Mgmt For For For 1.2 DIRECTOR LAWRENCE J. ELLISON Mgmt For For For 1.3 DIRECTOR DONALD L. LUCAS Mgmt For For For 1.4 DIRECTOR MICHAEL J. BOSKIN Mgmt For For For 1.5 DIRECTOR JACK F. KEMP Mgmt For For For 1.6 DIRECTOR JEFFREY S. BERG Mgmt For For For 1.7 DIRECTOR SAFRA A. CATZ Mgmt For For For 1.8 DIRECTOR HECTOR GARCIA-MOLINA Mgmt For For For 1.9 DIRECTOR H. RAYMOND BINGHAM Mgmt For For For 1.10 DIRECTOR CHARLES E. PHILLIPS, JR Mgmt For For For 1.11 DIRECTOR NAOMI O. SELIGMAN Mgmt For For For 2.0 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Mgmt For Against Against 3.0 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Mgmt For For For 4.0 PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Mgmt For Against Against Parker-hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT J. KOHLHEPP Mgmt For For For 1.2 DIRECTOR GIULIO MAZZALUPI Mgmt For For For 1.3 DIRECTOR KLAUS-PETER MUELLER Mgmt For For For 1.4 DIRECTOR MARKOS I. TAMBAKERAS Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY07. Mgmt For For For 3.0 A SHAREHOLDER PROPOSAL TO DECLASSIFY THE ELECTION OF DIRECTORS. ShrHldr Against For Against Pepsico, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: D. DUBLON Mgmt For For For 2.0 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.L. HUNT Mgmt For For For 4.0 ELECTION OF DIRECTOR: A. IBARGUEN Mgmt For For For 5.0 ELECTION OF DIRECTOR: A.C. MARTINEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: I.K. NOOYI Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.J. SCHIRO Mgmt For For For 9.0 ELECTION OF DIRECTOR: D. VASELLA Mgmt For For For 10.0 ELECTION OF DIRECTOR: M.D. WHITE Mgmt For For For 11.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 12.0 APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) Mgmt For For For 13.0 SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) ShrHldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS A. AUSIELLO Mgmt For For For 1.2 DIRECTOR MICHAEL S. BROWN Mgmt For For For 1.3 DIRECTOR M. ANTHONY BURNS Mgmt For For For 1.4 DIRECTOR ROBERT N. BURT Mgmt For For For 1.5 DIRECTOR W. DON CORNWELL Mgmt For For For 1.6 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.7 DIRECTOR CONSTANCE J. HORNER Mgmt For For For 1.8 DIRECTOR WILLIAM R. HOWELL Mgmt For For For 1.9 DIRECTOR JEFFREY B. KINDLER Mgmt For For For 1.10 DIRECTOR GEORGE A. LORCH Mgmt For For For 1.11 DIRECTOR DANA G. MEAD Mgmt For For For 1.12 DIRECTOR WILLIAM C. STEERE, JR. Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE RATIONALE FOR EXPORTING ANIMAL EXPERIMENTATION. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF AMENDING PFIZER'S CORPORATE POLICY ON LABORATORY ANIMAL CARE AND USE. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. ShrHldr Against Against For PPG Industries, Inc. Ticker Security ID: Meeting Date Meeting Status PPG CUSIP9 693506107 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES G. BERGES Mgmt For For For 1.2 DIRECTOR ERROLL B. DAVIS, JR. Mgmt For For For 1.3 DIRECTOR VICTORIA F. HAYNES Mgmt For For For 2.0 PROPOSAL TO ENDORSE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 PROPOSAL TO IMPLEMENT A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS, RETAINING A PLURALITY VOTE STANDARD IN CONTESTED ELECTIONS. Mgmt For For For 4.0 PROPOSAL TO ELIMINATE CUMULATIVE VOTING IN ALL ELECTIONS OF DIRECTORS. Mgmt For Against Against 5.0 SHAREHOLDER PROPOSAL RELATED TO FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. ShrHldr Against For Against PPL Corporation Ticker Security ID: Meeting Date Meeting Status PPL CUSIP9 69351T106 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STUART HEYDT Mgmt For For For 1.2 DIRECTOR CRAIG A. ROGERSON Mgmt For For For 1.3 DIRECTOR W. KEITH SMITH Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 SHAREOWNER PROPOSAL ShrHldr Against For Against Public Service Enterprise Group Inc. Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERNEST H. DREW* Mgmt For For For 1.2 DIRECTOR WILLIAM V. HICKEY** Mgmt For For For 1.3 DIRECTOR RALPH IZZO** Mgmt For For For 1.4 DIRECTOR RICHARD J. SWIFT** Mgmt For For For 2.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON STOCK FROM Mgmt For For For 3.0 APPROVE THE ADOPTION OF THE 2 DIRECTORS. Mgmt For For For 4.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS, IF ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 5 IS APPROVED. Mgmt For Against Against 5.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 4 IS APPROVED. Mgmt For Against Against 6.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE PRE-EMPTIVE RIGHTS. Mgmt For For For 7.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2007. Mgmt For For For Public Service Enterprise Group Inc. Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 11/21/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CAROLINE DORSA * Mgmt For For For 1.2 DIRECTOR E. JAMES FERLAND * Mgmt For For For 1.3 DIRECTOR ALBERT R. GAMPER, JR. * Mgmt For For For 1.4 DIRECTOR RALPH IZZO ** Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2006. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL RELATING TO EXECUTIVE COMPENSATION. ShrHldr Against For Against Qwest Communications International I Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Mgmt For For For 2.0 ELECTION OF DIRECTOR: LINDA G. ALVARADO Mgmt For For For 3.0 ELECTION OF DIRECTOR: CHARLES L. BIGGS Mgmt For For For 4.0 ELECTION OF DIRECTOR: K. DANE BROOKSHER Mgmt For For For 5.0 ELECTION OF DIRECTOR: PETER S. HELLMAN Mgmt For For For 6.0 ELECTION OF DIRECTOR: R. DAVID HOOVER Mgmt For For For 7.0 ELECTION OF DIRECTOR: PATRICK J. MARTIN Mgmt For For For 8.0 ELECTION OF DIRECTOR: CAROLINE MATTHEWS Mgmt For For For 9.0 ELECTION OF DIRECTOR: WAYNE W. MURDY Mgmt For For For 10.0 ELECTION OF DIRECTOR: FRANK P. POPOFF Mgmt For For For 11.0 ELECTION OF DIRECTOR: JAMES A. UNRUH Mgmt For For For 12.0 ELECTION OF DIRECTOR: ANTHONY WELTERS Mgmt For For For 13.0 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2007 Mgmt For For For 14.0 APPROVAL OF THE AMENDED AND RESTATED EQUITY INCENTIVE PLAN Mgmt For Against Against 15.0 STOCKHOLDER PROPOSAL - REQUESTING THAT OUR BOARD ESTABLISH A POLICY WHEREBY AT LEAST 75% OF FUTURE EQUITY COMPENSATION AWARDED TO SENIOR EXECUTIVES BE PERFORMANCE-BASED AND THE RELATED PERFORMANCE METRICS BE DISCLOSED TO STOCKHOLDERS ShrHldr Against Against For 16.0 STOCKHOLDER PROPOSAL - REQUESTING THAT OUR BOARD ESTABLISH A POLICY THAT STOCKHOLDERS HAVE THE OPPORTUNITY AT EACH ANNUAL MEETING TO VOTE ON AN ADVISORY RESOLUTION PROPOSED BY MANAGEMENT TO RATIFY CERTAIN COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ShrHldr Against Against For 17.0 STOCKHOLDER PROPOSAL - REQUESTING THAT WE SEEK STOCKHOLDER APPROVAL OF CERTAIN BENEFITS FOR SENIOR EXECUTIVES UNDER OUR NON-QUALIFIED PENSION PLAN OR ANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ShrHldr Against Against For 18.0 STOCKHOLDER PROPOSAL - REQUESTING THAT OUR BOARD ESTABLISH A POLICY OF SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER WHENEVER POSSIBLE ShrHldr Against Against For Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: BARBARA M. BARRETT Mgmt For For For 2.0 ELECTION OF DIRECTOR: VERNON E. CLARK Mgmt For For For 3.0 ELECTION OF DIRECTOR: JOHN M. DEUTCH Mgmt For For For 4.0 ELECTION OF DIRECTOR: FREDERIC M. POSES Mgmt For For For 5.0 ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Mgmt For For For 6.0 ELECTION OF DIRECTOR: RONALD L. SKATES Mgmt For For For 7.0 ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Mgmt For For For 8.0 ELECTION OF DIRECTOR: LINDA G. STUNTZ Mgmt For For For 9.0 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For For 10.0 RATIFICATION OF INDEPENDENT AUDITORS Mgmt For For For 11.0 SEPARATE THE CEO AND CHAIRMAN ROLES ShrHldr Against Against For 12.0 ADOPT CUMULATIVE VOTING ShrHldr Against For Against 13.0 SEEK STOCKHOLDER APPROVAL OF SENIOR EXECUTIVE RETIREMENT BENEFITS ShrHldr Against Against For Reynolds American Inc. Ticker Security ID: Meeting Date Meeting Status RAI CUSIP9 761713106 05/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARTIN D. FEINSTEIN* Mgmt For For For 1.2 DIRECTOR SUSAN M. IVEY* Mgmt For For For 1.3 DIRECTOR NEIL R. WITHINGTON* Mgmt For For For 1.4 DIRECTOR JOHN T. CHAIN, JR** Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF INCORPORATION INCREASING THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 400,000,000 TO 800,000,000 Mgmt For Against Against 3.0 RATIFICATION OF KPMG LLP AS INDEPENDENT AUDITORS Mgmt For For For Rio Tinto Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0007188757 04/13/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 33,775,000 Mgmt For For For 2 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 6,514,000 Mgmt For For For 3 Authorise 101,700,rdinary Shares for Market Purchase Mgmt For For For 4 Amend Articles of Association of Rio Tinto Plc and the Constitution of Rio Tinto Limited Mgmt For For For 5 Elect Michael Fitzpatrick as Director Mgmt For For For 6 Re-elect Ashton Calvert as Director Mgmt For For For 7 Re-elect Guy Elliott as Director Mgmt For For For 8 Re-elect Lord Kerr as Director Mgmt For For For 9 Re-elect Sir Richard Sykes as Director Mgmt For For For 10 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise the Audit Committee to Determine Their Remuneration Mgmt For For For 11 Approve Remuneration Report Mgmt For For For 12 Accept Financial Statements and Statutory Reports Mgmt For For For Rohm And Haas Company Ticker Security ID: Meeting Date Meeting Status ROH CUSIP9 775371107 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: W.J. AVERY Mgmt For For For 2.0 ELECTION OF DIRECTOR: R.L. GUPTA Mgmt For For For 3.0 ELECTION OF DIRECTOR: D.W. HAAS Mgmt For For For 4.0 ELECTION OF DIRECTOR: T.W. HAAS Mgmt For For For 5.0 ELECTION OF DIRECTOR: R.L. KEYSER Mgmt For For For 6.0 ELECTION OF DIRECTOR: R.J. MILLS Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.O. MOOSE Mgmt For For For 8.0 ELECTION OF DIRECTOR: G.S. OMENN Mgmt For For For 9.0 ELECTION OF DIRECTOR: G.L. ROGERS Mgmt For For For 10.0 ELECTION OF DIRECTOR: R.H. SCHMITZ Mgmt For For For 11.0 ELECTION OF DIRECTOR: G.M. WHITESIDES Mgmt For For For 12.0 ELECTION OF DIRECTOR: M.C. WHITTINGTON Mgmt For For For 13.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS ROHM AND HAAS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Royal Dutch Shell Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB00B03MM408 05/15/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For For 2 Approve Remuneration Report Mgmt For For For 3 Elect Rijkman Groenink as Director Mgmt For For For 4 Re-elect Malcolm Brinded as Director Mgmt For For For 5 Re-elect Linda Cook as Director Mgmt For For For 6 Re-elect Maarten van den Bergh as Director Mgmt For For For 7 Re-elect Nina Henderson as Director Mgmt For For For 8 Re-elect Christine Morin-Postel as Director Mgmt For For For 9 Reappoint PricewaterhouseCoopers LLP as Auditors of the Company Mgmt For For For 10 Authorise Board to Fix Remuneration of Auditors Mgmt For For For 11 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of EUR 150,000,000 Mgmt For For For 12 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of EUR 22,000,000 Mgmt For For For 13 Authorise 644,000,000 Ordinary Shares for Market Purchase Mgmt For For For 14 Authorise the Company to Make EU Political Organisation Donations up to GBP 200,000 and to Incur EU Political Expenditure up to GBP 200,000 Mgmt For For For Royal Dutch Shell Plc Ticker Security ID: Meeting Date Meeting Status RDS.A CUSIP9 780259107 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPTION OF ANNUAL REPORT AND ACCOUNTS Mgmt For For For 2.0 APPROVAL OF REMUNERATION REPORT Mgmt For For For 3.0 ELECTION OF RIJKMAN GROENINK AS A DIRECTOR OF THE COMPANY Mgmt For For For 4.0 RE-ELECTION OF MALCOLM BRINDED AS A DIRECTOR OF THE COMPANY Mgmt For For For 5.0 RE-ELECTION OF LINDA COOK AS A DIRECTOR OF THE COMPANY Mgmt For For For 6.0 RE-ELECTION OF MAARTEN VAN DEN BERGH AS A DIRECTOR OF THE COMPANY Mgmt For For For 7.0 RE-ELECTION OF NINA HENDERSON AS A DIRECTOR OF THE COMPANY Mgmt For For For 8.0 RE-ELECTION OF CHRISTINE MORIN-POSTEL AS A DIRECTOR OF THE COMPANY Mgmt For For For 9.0 RE-APPOINTMENT OF AUDITORS Mgmt For For For 10.0 REMUNERATION OF AUDITORS Mgmt For For For 11.0 AUTHORITY TO ALLOT SHARES Mgmt For For For 12.0 DISAPPLICATION OF PRE-EMPTION RIGHTS Mgmt For For For 13.0 AUTHORITY TO PURCHASE OWN SHARES Mgmt For For For 14.0 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Mgmt For For For Samsung Electronics Co. Ltd. Ticker Security ID: Meeting Date Meeting Status ISIN KR7005930003 02/28/2007 Voted Meeting Type Country of Trade Annual South Korea Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Income and Final Dividend of KRW 5000 Per Common Share Mgmt For For For 2.1 Elect Independent Non-Executive Directors Mgmt For For For 2.2 Elect Executive Director Mgmt For For For 2.3 Elect Member of Audit Committee Mgmt For For For 3 Approve Remuneration of Executive Directors and Independent Non-Executive Directors Mgmt For For For Sara Lee Corporation Ticker Security ID: Meeting Date Meeting Status SLE CUSIP9 803111103 10/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR B. BARNES Mgmt For For For 1.2 DIRECTOR J.T. BATTENBERG III Mgmt For For For 1.3 DIRECTOR C. BEGLEY Mgmt For For For 1.4 DIRECTOR C. CARROLL Mgmt For For For 1.5 DIRECTOR V. COLBERT Mgmt For For For 1.6 DIRECTOR J. CROWN Mgmt For For For 1.7 DIRECTOR W. DAVIS Mgmt For For For 1.8 DIRECTOR L. KOELLNER Mgmt For For For 1.9 DIRECTOR C. VAN LEDE Mgmt For For For 1.10 DIRECTOR I. PROSSER Mgmt For For For 1.11 DIRECTOR R. RIDGWAY Mgmt For For For 1.12 DIRECTOR J. WARD Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SARA LEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2007. Mgmt For For For 3.0 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 4.0 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING THE COMPENSATION DISCUSSION AND ANALYSIS. ShrHldr Against Against For Schering-Plough Corporation Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR HANS W. BECHERER Mgmt For For For 1.2 DIRECTOR THOMAS J. COLLIGAN Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR C. ROBERT KIDDER Mgmt For For For 1.5 DIRECTOR PHILIP LEDER, M.D. Mgmt For For For 1.6 DIRECTOR EUGENE R. MCGRATH Mgmt For For For 1.7 DIRECTOR CARL E. MUNDY, JR. Mgmt For For For 1.8 DIRECTOR ANTONIO M. PEREZ Mgmt For For For 1.9 DIRECTOR PATRICIA F. RUSSO Mgmt For For For 1.10 DIRECTOR JACK L. STAHL Mgmt For For For 1.11 DIRECTOR KATHRYN C. TURNER Mgmt For For For 1.12 DIRECTOR ROBERT F.W. VAN OORDT Mgmt For For For 1.13 DIRECTOR ARTHUR F. WEINBACH Mgmt For For For 2.0 RATIFY THE DESIGNATION OF DELOITTE & TOUCHE LLP TO AUDIT THE BOOKS AND ACCOUNTS FOR 2007 Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE SHAREHOLDER SUPERMAJORITY VOTE REQUIREMENTS TO A MAJORITY VOTE Mgmt For For For 4.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELECT DIRECTORS BY A MAJORITY VOTE RATHER THAN A PLURALITY VOTE Mgmt For For For 5.0 SHAREHOLDER PROPOSAL RELATING TO EQUITY GRANTS ShrHldr Against Against For Schlumberger Limited (schlumberger N Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR P. CAMUS Mgmt For For For 1.2 DIRECTOR J.S. GORELICK Mgmt For For For 1.3 DIRECTOR A. GOULD Mgmt For For For 1.4 DIRECTOR T. ISAAC Mgmt For For For 1.5 DIRECTOR N. KUDRYAVTSEV Mgmt For For For 1.6 DIRECTOR A. LAJOUS Mgmt For For For 1.7 DIRECTOR M.E. MARKS Mgmt For For For 1.8 DIRECTOR D. PRIMAT Mgmt For For For 1.9 DIRECTOR L.R. REIF Mgmt For For For 1.10 DIRECTOR T.I. SANDVOLD Mgmt For For For 1.11 DIRECTOR N. SEYDOUX Mgmt For For For 1.12 DIRECTOR L.G. STUNTZ Mgmt For For For 1.13 DIRECTOR R. TALWAR Mgmt For For For 2.0 ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS. Mgmt For For For 3.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Siemens AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007236101 01/25/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive Supervisory Board Report, Corporate Governance Report, and Remuneration Report Mgmt 2 Receive Financial Statements and Statutory Reports Mgmt 3 Approve Allocation of Income and Dividends of EUR 1.45 per Share Mgmt For For For 4 Approve Discharge of Management Board for Fiscal 2005/2006 Mgmt For For For 5 Approve Discharge of Supervisory Board for Fiscal 2005/2006 Mgmt For For For 6 Ratify KPMG Deutsche Treuhand-Gesellschaft AG as Auditors for Fiscal 2006/2007 Mgmt For For For 7 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Mgmt For For For 8 Amend Articles Re: Supervisory Board Meetings and Decisionmaking Mgmt For For For 9 Amend Articles Re: Allow Electronic Distribution of Company Communications Mgmt For For For Solectron Corporation Ticker Security ID: Meeting Date Meeting Status SLR CUSIP9 834182107 01/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM A. HASLER Mgmt For For For 1.2 DIRECTOR MICHAEL R. CANNON Mgmt For For For 1.3 DIRECTOR RICHARD A. D'AMORE Mgmt For For For 1.4 DIRECTOR H. PAULETT EBERHART Mgmt For For For 1.5 DIRECTOR HEINZ FRIDRICH Mgmt For For For 1.6 DIRECTOR WILLIAM R. GRABER Mgmt For For For 1.7 DIRECTOR DR. PAUL R. LOW Mgmt For For For 1.8 DIRECTOR C. WESLEY M. SCOTT Mgmt For For For 1.9 DIRECTOR CYRIL YANSOUNI Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING AUGUST 31, 2007. Mgmt For For For Southwest Airlines Co. Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR COLLEEN C. BARRETT Mgmt For For For 1.2 DIRECTOR DAVID W. BIEGLER Mgmt For For For 1.3 DIRECTOR LOUIS E. CALDERA Mgmt For For For 1.4 DIRECTOR C. WEBB CROCKETT Mgmt For For For 1.5 DIRECTOR WILLIAM H. CUNNINGHAM Mgmt For For For 1.6 DIRECTOR TRAVIS C. JOHNSON Mgmt For For For 1.7 DIRECTOR HERBERT D. KELLEHER Mgmt For For For 1.8 DIRECTOR GARY C. KELLY Mgmt For For For 1.9 DIRECTOR NANCY B. LOEFFLER Mgmt For For For 1.10 DIRECTOR JOHN T. MONTFORD Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS Mgmt For For For 3.0 APPROVAL OF THE SOUTHWEST AIRLINES CO. 2 Mgmt For For For 4.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For 5.0 APPROVAL OF A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE WITH RESPECT TO CERTAIN MATTERS ShrHldr Against Against For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: KEITH J. BANE Mgmt For For For 2.0 ELECTION OF DIRECTOR: ROBERT R. BENNETT Mgmt For For For 3.0 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For For 4.0 ELECTION OF DIRECTOR: FRANK M. DRENDEL Mgmt For For For 5.0 ELECTION OF DIRECTOR: GARY D. FORSEE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For For 7.0 ELECTION OF DIRECTOR: V. JANET HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Mgmt For For For 10.0 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For For 11.0 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Mgmt For For For 12.0 TO APPROVE THE 2 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For Sun Microsystems, Inc. Ticker Security ID: Meeting Date Meeting Status SUNW CUSIP9 866810104 11/02/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SCOTT G. MCNEALY Mgmt For For For 1.2 DIRECTOR JAMES L. BARKSDALE Mgmt For For For 1.3 DIRECTOR STEPHEN M. BENNETT Mgmt For For For 1.4 DIRECTOR ROBERT J. FINOCCHIO, JR Mgmt For For For 1.5 DIRECTOR PATRICIA E. MITCHELL Mgmt For For For 1.6 DIRECTOR M. KENNETH OSHMAN Mgmt For For For 1.7 DIRECTOR JONATHAN I. SCHWARTZ Mgmt For For For 1.8 DIRECTOR NAOMI O. SELIGMAN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Mgmt For For For 3.0 APPROVAL OF SUN'S SECTION 162(M) EXECUTIVE OFFICER PERFORMANCE- BASED BONUS PLAN. Mgmt For Against Against 4.0 CONSIDERATION OF A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REGARDING THE LEADERSHIP DEVELOPMENT AND COMPENSATION COMMITTEE. ShrHldr Against Against For Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP9 871829107 11/10/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JONATHAN GOLDEN* Mgmt For For For 1.2 DIRECTOR JOSEPH A. HAFNER, JR.* Mgmt For For For 1.3 DIRECTOR NANCY S. NEWCOMB* Mgmt For For For 1.4 DIRECTOR RICHARD J. SCHNIEDERS* Mgmt For For For 1.5 DIRECTOR MANUEL A. FERNANDEZ** Mgmt For For For 2.0 APPROVAL OF RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS IMPLEMENT A MAJORITY VOTE POLICY BY TAKING CERTAIN SPECIFIED ACTIONS. ShrHldr Abstain For Taiwan Semiconductor Manufacturing Co. Ticker Security ID: Meeting Date Meeting Status ISIN TW0002330008 05/07/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept 2006 Business Report and Financial Statements Mgmt For For For 2 Approve 2006 Profit Distribution Mgmt For For For 3 Approve Capitalization of 2006 Dividends, Employee Profit Sharing, and Capitalization of Capital Surplus Mgmt For For For 4 Amend Articles of Association Mgmt For For For 5 Amend Internal Rules and Policies Mgmt For For For 6 Other Business Mgmt Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP9 87612E106 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CALVIN DARDEN Mgmt For For For 1.2 DIRECTOR ANNE M. MULCAHY Mgmt For For For 1.3 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.4 DIRECTOR GREGG W. STEINHAFEL Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT-TERM INCENTIVE PLAN. Mgmt For For For 4.0 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. ShrHldr Against Against For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: J.R. ADAMS. Mgmt For For For 2.0 ELECTION OF DIRECTOR: D.L. BOREN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: D.A. CARP. Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.S. COX. Mgmt For For For 5.0 ELECTION OF DIRECTOR: T.J. ENGIBOUS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: D.R. GOODE. Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.H. PATSLEY. Mgmt For For For 8.0 ELECTION OF DIRECTOR: W.R. SANDERS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.J. SIMMONS. Mgmt For For For 10.0 ELECTION OF DIRECTOR: R.K. TEMPLETON. Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.T. WHITMAN. Mgmt For For For 12.0 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN H. BIGGS Mgmt For For For 2.0 ELECTION OF DIRECTOR: JOHN E. BRYSON Mgmt For For For 3.0 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: LINDA Z. COOK Mgmt For For For 5.0 ELECTION OF DIRECTOR: WILLIAM M. DALEY Mgmt For For For 6.0 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For For 7.0 ELECTION OF DIRECTOR: JOHN F. MCDONNELL Mgmt For For For 8.0 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: RICHARD D. NANULA Mgmt For For For 10.0 ELECTION OF DIRECTOR: ROZANNE L. RIDGWAY Mgmt For For For 11.0 ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Mgmt For For For 12.0 ADVISORY VOTE ON APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. Mgmt For For For 13.0 PREPARE A REPORT ON FOREIGN MILITARY SALES. ShrHldr Against Against For 14.0 DEVELOP AND ADOPT HUMAN RIGHTS POLICIES. ShrHldr Against Against For 15.0 PREPARE A REPORT ON CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For 16.0 PREPARE A REPORT ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 17.0 SEPARATE THE ROLES OF CEO AND CHAIRMAN. ShrHldr Against Against For 18.0 SUBJECT RIGHTS PLANS TO SHAREHOLDER VOTE. ShrHldr Against Against For 19.0 ADVISORY VOTE ON COMPENSATION DISCUSSION AND ANALYSIS. ShrHldr Against Against For 20.0 ADOPT A POLICY ON PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For 21.0 RECOUP UNEARNED MANAGEMENT BONUSES. ShrHldr Against Against For The Coca-cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: HERBERT A. ALLEN Mgmt For For For 2.0 ELECTION OF DIRECTOR: RONALD W. ALLEN Mgmt For For For 3.0 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Mgmt For For For 4.0 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For For For 5.0 ELECTION OF DIRECTOR: E. NEVILLE ISDELL Mgmt For For For 6.0 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For For 7.0 ELECTION OF DIRECTOR: DONALD F. MCHENRY Mgmt For For For 8.0 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For For 9.0 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Mgmt For For For 10.0 ELECTION OF DIRECTOR: PETER V. UEBERROTH Mgmt For For For 11.0 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For For For 12.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Mgmt For For For 13.0 APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY Mgmt For For For 14.0 SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION ShrHldr Against Against For 15.0 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION COMMITTEE REPORT ShrHldr Against Against For 16.0 SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING ShrHldr Against Against For 17.0 SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF WATER IN INDIA ShrHldr Against Against For 18.0 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK ShrHldr Against Against For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ARNOLD A. ALLEMANG Mgmt For For For 1.2 DIRECTOR JACQUELINE K. BARTON Mgmt For For For 1.3 DIRECTOR JAMES A. BELL Mgmt For For For 1.4 DIRECTOR JEFF M. FETTIG Mgmt For For For 1.5 DIRECTOR BARBARA H. FRANKLIN Mgmt For For For 1.6 DIRECTOR JOHN B. HESS Mgmt For For For 1.7 DIRECTOR ANDREW N. LIVERIS Mgmt For For For 1.8 DIRECTOR GEOFFERY E. MERSZEI Mgmt For For For 1.9 DIRECTOR WITHDRAWN Mgmt For For For 1.10 DIRECTOR JAMES M. RINGLER Mgmt For For For 1.11 DIRECTOR RUTH G. SHAW Mgmt For For For 1.12 DIRECTOR PAUL G. STERN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL ON BHOPAL. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL ON GENETICALLY ENGINEERED SEED. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL ON CHEMICALS WITH LINKS TO RESPIRATORY PROBLEMS. ShrHldr Against Against For The Hartford Financial Svcs Group, I Ticker Security ID: Meeting Date Meeting Status HIG CUSIP9 416515104 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RAMANI AYER Mgmt For For For 1.2 DIRECTOR RAMON DE OLIVEIRA Mgmt For For For 1.3 DIRECTOR TREVOR FETTER Mgmt For For For 1.4 DIRECTOR EDWARD J. KELLY, III Mgmt For For For 1.5 DIRECTOR PAUL G. KIRK, JR. Mgmt For For For 1.6 DIRECTOR THOMAS M. MARRA Mgmt For For For 1.7 DIRECTOR GAIL J. MCGOVERN Mgmt For For For 1.8 DIRECTOR MICHAEL G. MORRIS Mgmt For For For 1.9 DIRECTOR ROBERT W. SELANDER Mgmt For For For 1.10 DIRECTOR CHARLES B. STRAUSS Mgmt For For For 1.11 DIRECTOR H. PATRICK SWYGERT Mgmt For For For 1.12 DIRECTOR DAVID K. ZWIENER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/10/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR NORMAN R. AUGUSTINE Mgmt For For For 1.2 DIRECTOR A.G. LAFLEY Mgmt For For For 1.3 DIRECTOR JOHNATHAN A. RODGERS Mgmt For For For 1.4 DIRECTOR JOHN F. SMITH, JR. Mgmt For For For 1.5 DIRECTOR MARGARET C. WHITMAN Mgmt For For For 2.0 APPROVE AMENDMENT TO THE CODE OF REGULATIONS TO DECREASE THE AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD Mgmt For For For 3.0 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 4.0 REAPPROVE AND AMEND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PROCTER & GAMBLE 2 Mgmt For For For 5.0 SHAREHOLDER PROPOSAL - AWARD NO FUTURE STOCK OPTIONS ShrHldr Against Against For The Tjx Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/05/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID A. BRANDON Mgmt For For For 1.2 DIRECTOR BERNARD CAMMARATA Mgmt For For For 1.3 DIRECTOR DAVID T. CHING Mgmt For For For 1.4 DIRECTOR MICHAEL F. HINES Mgmt For For For 1.5 DIRECTOR AMY B. LANE Mgmt For For For 1.6 DIRECTOR CAROL MEYROWITZ Mgmt For For For 1.7 DIRECTOR JOHN F. O'BRIEN Mgmt For For For 1.8 DIRECTOR ROBERT F. SHAPIRO Mgmt For For For 1.9 DIRECTOR WILLOW B. SHIRE Mgmt For For For 1.10 DIRECTOR FLETCHER H. WILEY Mgmt For For For 2.0 APPROVAL OF MATERIAL TERMS OF EXECUTIVE OFFICER PERFORMANCE GOALS. Mgmt For For For 3.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. ShrHldr Against Against For The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DINYAR S. DEVITRE Mgmt For For For 1.2 DIRECTOR BETSY D. HOLDEN Mgmt For For For 1.3 DIRECTOR CHRISTINA A. GOLD Mgmt For For For 2.0 APPROVAL OF THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN Mgmt For For For 3.0 APPROVAL OF THE WESTERN UNION COMPANY SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN Mgmt For Against Against 4.0 RATIFICATION OF SELECTION OF AUDITORS Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES L. BARKSDALE Mgmt For For For 1.2 DIRECTOR JEFFREY L. BEWKES Mgmt For For For 1.3 DIRECTOR STEPHEN F. BOLLENBACH Mgmt For For For 1.4 DIRECTOR FRANK J. CAUFIELD Mgmt For For For 1.5 DIRECTOR ROBERT C. CLARK Mgmt For For For 1.6 DIRECTOR MATHIAS DOPFNER Mgmt For For For 1.7 DIRECTOR JESSICA P. EINHORN Mgmt For For For 1.8 DIRECTOR REUBEN MARK Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR KENNETH J. NOVACK Mgmt For For For 1.11 DIRECTOR RICHARD D. PARSONS Mgmt For For For 1.12 DIRECTOR FRANCIS T. VINCENT, JR. Mgmt For For For 1.13 DIRECTOR DEBORAH C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF AUDITORS. Mgmt For For For 3.0 COMPANY PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPER-MAJORITY VOTE REQUIREMENTS. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. ShrHldr Against For Against 7.0 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER RATIFICATION OF DIRECTOR COMPENSATION WHEN A STOCKHOLDER RIGHTS PLAN HAS BEEN ADOPTED. ShrHldr Against Against For Total SA (Formerly Total Fina ElfS.A ) Ticker Security ID: Meeting Date Meeting Status ISIN FR0000120271 05/11/2007 Voted Meeting Type Country of Trade Annual/Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Financial Statements and Statutory Reports Mgmt For For For 2 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For For 3 Approve Allocation of Income and Dividends of EUR 1.87 per Share Mgmt For For For 4 Approve Special Auditors' Report Regarding Related-Party Transactions Mgmt For For For 5 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Mgmt For For For 6 Reelect Thierry Desmarest as Director Mgmt For For For 7 Reelect Thierry De Rudder as Director Mgmt For For For 8 Reelect Serge Tchuruk as Director Mgmt For For For 9 Reelect Daniel Boeuf as Director Mgmt For For For 10 Elect Philippe Marchandise as Director Mgmt Against Against For 11 Elect Mohammed Zaki as Director Mgmt Against Against For 12 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.1 million Mgmt For For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 4 bn Mgmt For For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.8 bn Mgmt For Against Against 15 Approve Employee Savings-Related Share Purchase Plan Mgmt For For For 16 Approve Stock Option Plans Grants Mgmt For For For 17 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For For 18 Amend Articles of Association Re: Attend Board Meetings Through Videoconference and Telecommunication Mgmt For For For 19 Amend Articles of Association Re: Record Date Mgmt For For For 20 Amend Articles of Association Re: Attend and Vote to the General Meetings through Videoconference and Telecommunication Mgmt For For For 21 Amend Articles of Association Re: Appointment of Employee Shareholder Representative ShrHldr Against For Against 22 Authorize up to 0.2 Percent of Issued Capital for Use in Restricted Stock Plan to the Benefit of All Company Employees ShrHldr Against For Against 23 Amend Article 18 al. 7 of Bylaws Re: Remove Voting Rights Limitation ShrHldr Against For Against Toyota Motor Corp. Ticker Security ID: Meeting Date Meeting Status ISIN JP3633400001 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Allocation of Income, with a Final Dividend of JY 70 Mgmt For For For 2.1 Elect Director Mgmt For For For 2.2 Elect Director Mgmt For For For 2.3 Elect Director Mgmt For For For 2.4 Elect Director Mgmt For For For 2.5 Elect Director Mgmt For For For 2.6 Elect Director Mgmt For For For 2.7 Elect Director Mgmt For For For 2.8 Elect Director Mgmt For For For 2.9 Elect Director Mgmt For For For 2.10 Elect Director Mgmt For For For 2.11 Elect Director Mgmt For For For 2.12 Elect Director Mgmt For For For 2.13 Elect Director Mgmt For For For 2.14 Elect Director Mgmt For For For 2.15 Elect Director Mgmt For For For 2.16 Elect Director Mgmt For For For 2.17 Elect Director Mgmt For For For 2.18 Elect Director Mgmt For For For 2.19 Elect Director Mgmt For For For 2.20 Elect Director Mgmt For For For 2.21 Elect Director Mgmt For For For 2.22 Elect Director Mgmt For For For 2.23 Elect Director Mgmt For For For 2.24 Elect Director Mgmt For For For 2.25 Elect Director Mgmt For For For 2.26 Elect Director Mgmt For For For 2.27 Elect Director Mgmt For For For 2.28 Elect Director Mgmt For For For 2.29 Elect Director Mgmt For For For 2.30 Elect Director Mgmt For For For 3.1 Appoint Internal Statutory Auditor Mgmt For For For 3.2 Appoint Internal Statutory Auditor Mgmt For For For 3.3 Appoint Internal Statutory Auditor Mgmt For For For 3.4 Appoint Internal Statutory Auditor Mgmt For For For 4 Approve Appointment of External Audit Firm Mgmt For For For 5 Approve Executive Stock Option Plan Mgmt For For For 6 Authorize Share Repurchase Program Mgmt For For For 7 Approve Retirement Bonuses for Statutory Auditors Mgmt For Abstain NA 8 Approve Payment of Annual Bonuses to Directors and Statutory Auditors Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS C. BLAIR Mgmt For For For 1.2 DIRECTOR EDWARD D. BREEN Mgmt For For For 1.3 DIRECTOR BRIAN DUPERREAULT Mgmt For For For 1.4 DIRECTOR BRUCE S. GORDON Mgmt For For For 1.5 DIRECTOR RAJIV L. GUPTA Mgmt For For For 1.6 DIRECTOR JOHN A. KROL Mgmt For For For 1.7 DIRECTOR H. CARL MCCALL Mgmt For For For 1.8 DIRECTOR BRENDAN R. O'NEILL Mgmt For For For 1.9 DIRECTOR WILLIAM S. STAVROPOULOS Mgmt For For For 1.10 DIRECTOR SANDRA S. WIJNBERG Mgmt For For For 1.11 DIRECTOR JEROME B. YORK Mgmt For For For 2.0 RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS TYCO'S INDEPENDENT AUDITORS AND AUTHORIZATION FOR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORS' REMUNERATION. Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANY'S COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4. Mgmt For For For 2.0 APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYE-LAWS. Mgmt For For For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR V. BUYNISKI GLUCKMAN Mgmt For For For 1.2 DIRECTOR ARTHUR D. COLLINS, JR. Mgmt For For For 1.3 DIRECTOR OLIVIA F. KIRTLEY Mgmt For For For 1.4 DIRECTOR JERRY W. LEVIN Mgmt For For For 1.5 DIRECTOR RICHARD G. REITEN Mgmt For For For 2.0 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2007 FISCAL YEAR. Mgmt For For For 3.0 APPROVAL OF THE U.S. BANCORP 2 Mgmt For For For 4.0 APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER COMPENSATION. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For Unilever N.v. Ticker Security ID: Meeting Date Meeting Status UN CUSIP9 904784709 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPTION OF THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2006 FINANCIAL YEAR. Mgmt For For For 2.0 DISCHARGE OF THE EXECUTIVE DIRECTORS. Mgmt For For For 3.0 DISCHARGE OF THE NON-EXECUTIVE DIRECTORS. Mgmt For For For 4.1 DIRECTOR PJ CESCAU* Mgmt For For For 4.2 DIRECTOR CJ VAN DER GRAAF* Mgmt For For For 4.3 DIRECTOR RD KUGLER* Mgmt For For For 4.4 DIRECTOR THE LORD BRITTAN** Mgmt For For For 4.5 DIRECTOR PROFESSOR W DIK** Mgmt For For For 4.6 DIRECTOR CE GOLDEN** Mgmt For For For 4.7 DIRECTOR DR BE GROTE** Mgmt For For For 4.8 DIRECTOR LORD SIMON** Mgmt For For For 4.9 DIRECTOR J-C SPINETTA** Mgmt For For For 4.10 DIRECTOR KJ STORM** Mgmt For For For 4.11 DIRECTOR J VAN DER VEER** Mgmt For For For 4.12 DIRECTOR PROF. G. BERGER** Mgmt For For For 4.13 DIRECTOR N MURTHY** Mgmt For For For 4.14 DIRECTOR H NYASULU** Mgmt For For For 4.15 DIRECTOR M TRESCHOW** Mgmt For For For 5.0 REMUNERATION OF EXECUTIVE DIRECTORS. Mgmt For For For 6.0 REMUNERATION OF NON-EXECUTIVE DIRECTORS. Mgmt For For For 7.0 ALTERATION TO THE ARTICLES OF ASSOCIATION. Mgmt For For For 8.0 APPOINTMENT OF AUDITORS CHARGED WITH THE AUDITING OF THE ANNUAL ACCOUNTS FOR THE 2007 FINANCIAL YEAR. Mgmt For For For 9.0 DESIGNATION OF THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORIZED IN RESPECT OF THE ISSUE OF SHARES IN THE COMPANY. Mgmt For Against Against 10.0 AUTHORIZATION OF THE BOARD OF DIRECTORS TO PURCHASE SHARES IN THE COMPANY AND DEPOSITARY RECEIPTS THEREFOR. Mgmt For For For Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP9 907818108 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR A.H. CARD, JR. Mgmt For For For 1.2 DIRECTOR E.B. DAVIS, JR. Mgmt For For For 1.3 DIRECTOR T.J. DONOHUE Mgmt For For For 1.4 DIRECTOR A.W. DUNHAM Mgmt For For For 1.5 DIRECTOR J.R. HOPE Mgmt For For For 1.6 DIRECTOR C.C. KRULAK Mgmt For For For 1.7 DIRECTOR M.W. MCCONNELL Mgmt For For For 1.8 DIRECTOR T.F. MCLARTY III Mgmt For For For 1.9 DIRECTOR S.R. ROGEL Mgmt For For For 1.10 DIRECTOR J.R. YOUNG Mgmt For For For 2.0 APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. BURNS Mgmt For For For 1.2 DIRECTOR D. SCOTT DAVIS Mgmt For For For 1.3 DIRECTOR STUART E. EIZENSTAT Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR JAMES P. KELLY Mgmt For For For 1.6 DIRECTOR ANN M. LIVERMORE Mgmt For For For 1.7 DIRECTOR VICTOR A. PELSON Mgmt For For For 1.8 DIRECTOR JOHN W. THOMPSON Mgmt For For For 1.9 DIRECTOR CAROL B. TOME Mgmt For For For 1.10 DIRECTOR BEN VERWAAYEN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LOUIS R. CHENEVERT Mgmt For For For 1.2 DIRECTOR GEORGE DAVID Mgmt For For For 1.3 DIRECTOR JOHN V. FARACI Mgmt For For For 1.4 DIRECTOR JEAN-PIERRE GARNIER Mgmt For For For 1.5 DIRECTOR JAMIE S. GORELICK Mgmt For For For 1.6 DIRECTOR CHARLES R. LEE Mgmt For For For 1.7 DIRECTOR RICHARD D. MCCORMICK Mgmt For For For 1.8 DIRECTOR HAROLD MCGRAW III Mgmt For For For 1.9 DIRECTOR RICHARD B. MYERS Mgmt For For For 1.10 DIRECTOR FRANK P. POPOFF Mgmt For For For 1.11 DIRECTOR H. PATRICK SWYGERT Mgmt For For For 1.12 DIRECTOR ANDRE VILLENEUVE Mgmt For For For 1.13 DIRECTOR H.A. WAGNER Mgmt For For For 1.14 DIRECTOR CHRISTINE TODD WHITMAN Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT AUDITORS FOR 2007 Mgmt For For For 3.0 SHAREOWNER PROPOSAL: DIRECTOR TERM LIMITS ShrHldr Against Against For 4.0 SHAREOWNER PROPOSAL: FOREIGN MILITARY SALES ShrHldr Against Against For 5.0 SHAREOWNER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For 6.0 SHAREOWNER PROPOSAL: ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION ShrHldr Against Against For 7.0 SHAREOWNER PROPOSAL: PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For Unitedhealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM C. BALLARD, JR. Mgmt For For For 1.2 DIRECTOR RICHARD T. BURKE Mgmt For For For 1.3 DIRECTOR STEPHEN J. HEMSLEY Mgmt For For For 1.4 DIRECTOR ROBERT J. DARRETTA Mgmt For For For 2.0 AMENDMENT TO ARTICLES OF INCORPORATION REQUIRING A MAJORITY VOTE FOR ELECTION OF DIRECTORS Mgmt For For For 3.0 AMENDMENT TO ARTICLES OF INCORPORATION AND BYLAWS PROVIDING FOR THE ANNUAL ELECTION OF ALL MEMBERS OF THE BOARD OF DIRECTORS Mgmt For For For 4.0 AMENDMENT TO ARTICLES OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY PROVISIONS FOR THE REMOVAL OF DIRECTORS Mgmt For For For 5.0 AMENDMENT TO ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY PROVISIONS RELATING TO CERTAIN BUSINESS COMBINATIONS Mgmt For For For 6.0 ADOPTION OF RESTATED ARTICLES OF INCORPORATION Mgmt For For For 7.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For 8.0 SHAREHOLDER PROPOSAL CONCERNING PERFORMANCE-VESTING SHARES ShrHldr Against Against For 9.0 SHAREHOLDER PROPOSAL CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ShrHldr Against Against For 10.0 SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS ShrHldr Against Against For 11.0 SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER NOMINEES FOR ELECTION TO UNITEDHEALTH GROUP'S BOARD OF DIRECTORS ShrHldr Against Against For UST Inc. Ticker Security ID: Meeting Date Meeting Status UST CUSIP9 902911106 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 DECLASSIFICATION OF THE BOARD OF DIRECTORS Mgmt For For For 2.1 DIRECTOR J.D. BARR* Mgmt For For For 2.2 DIRECTOR J.P. CLANCEY* Mgmt For For For 2.3 DIRECTOR P. DIAZ DENNIS* Mgmt For For For 2.4 DIRECTOR V.A. GIERER, JR.* Mgmt For For For 2.5 DIRECTOR J.E. HEID* Mgmt For For For 2.6 DIRECTOR M.S. KESSLER* Mgmt For For For 2.7 DIRECTOR P.J. NEFF* Mgmt For For For 2.8 DIRECTOR A.J. PARSONS* Mgmt For For For 2.9 DIRECTOR R.J. ROSSI* Mgmt For For For 2.10 DIRECTOR J.P. CLANCEY** Mgmt For For For 2.11 DIRECTOR V.A. GIERER, JR.** Mgmt For For For 2.12 DIRECTOR J.E. HEID** Mgmt For For For 3.0 TO RATIFY AND APPROVE ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR 2007. Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Increase in Authorised Capital to GBP 9,900,050,000 and USD 7,800,000,000; Authorise Capitalisation up GBP 9,990,000,000; Issue Equity with Rights up to 66,600,000,hares; Capital Reorganisation; Amend Articles of Association Mgmt For For For Vodafone Group Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For For 2 Re-elect Sir John Bond as Director Mgmt For For For 3 Re-elect Arun Sarin as Director Mgmt For For For 4 Re-elect Thomas Geitner as Director Mgmt For For For 5 Re-elect Michael Boskin as Director Mgmt For For For 6 Re-elect Lord Broers as Director Mgmt For For For 7 Re-elect John Buchanan as Director Mgmt For For For 8 Re-elect Andy Halford as Director Mgmt For For For 9 Re-elect Jurgen Schrempp as Director Mgmt For For For 10 Re-elect Luc Vandevelde as Director Mgmt For For For 11 Elect Philip Yea as Director Mgmt For For For 12 Elect Anne Lauvergeon as Director Mgmt For For For 13 Elect Anthony Watson as Director Mgmt For For For 14 Approve Final Dividend of 3.87 Pence Per Ordinary Share Mgmt For For For 15 Approve Remuneration Report Mgmt For For For 16 Reappoint Deloitte & Touche LLP as Auditors of the Company Mgmt For For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For For 18 Adopt New Articles of Association Mgmt For For For 19 Authorise the Company and Any Company Which is or Becomes a Subsidiary of the Company to Make EU Political Organisation Donations up to GBP 50,000 and Incur EU Political Expenditure up to GBP 50,000 Mgmt For For For 20 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 900,000,000 Mgmt For Against Against 21 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 260,000,000 Mgmt For Against Against 22 Authorise 5,200,000,000 Ordinary Shares for Market Purchase Should the Special Resolution at the Extraordinary General Meeting on 25 July 2006 be Passed; Otherwise up to 6,000,000,000 Ordinary Shares Mgmt For For For Vodafone Group Plc Ticker Security ID: Meeting Date Meeting Status CINS G93882101 07/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 PLEASE NOTE THAT THIS IS AN AGM. THANK YOU. 2.0 Receive the report of the Directors and the financial statements for the YE 31 MAR 2006 For 3.0 Re-elect Sir. John Bond as a Director of the Company, who retires voluntarily For 4.0 Re-elect Mr. Arun Sarin as a Director of the Company, who retires voluntarily For 5.0 Re-elect Mr. Thomas Geitner as a Director of the Company, who retires voluntarily For 6.0 Re-elect Dr. Michael Boskin as a Director of the Company, who retires voluntarily For 7.0 Re-elect Lord Broers as a Director of the Company, who retires voluntarily For 8.0 Re-elect Mr. John Buchanan as a Director of the Company, who retires voluntarily For 9.0 Re-elect Mr. Andy Halford as a Director of the Company, who retires voluntarily For 10.0 Re-elect Professor. Jurgen Schrempp as a Director of the Company, who retires voluntarily For 11.0 Re-elect Mr. Luc Vandevelde as a Director of the Company, who retires voluntarily For 12.0 Elect Mr. Phillip Yea as a Director of the Company, who retires in accordance with the Company's Articles of Association For 13.0 Elect Mr. Anne Lauvergeon as a Director of the Company, who retires in accordance with the Company's Articles of Association For 14.0 Elect Mr. Anthony Watson as a Director of the Company, who retires in accordance with the Company's Articles of Association For 15.0 Declare a final dividend recommended by the Directors of 3.87p per ordinary share for the YE 31 MAR 2006 payable on the ordinary shares of the Company to all the Members whose names appeared on the Register of Members on 09 JUN 2006 and that such dividend For 16.0 Approve the remuneration report of the Board for the year ended 31 MAR 2006 For 17.0 Re-appoint Deloitte & Touche LLP as the Auditors to the Company until the next AGM For 18.0 Authorize the Audit Committee to determine the remuneration of the Auditors For 19.0 Adopt the new Articles of Association to facilitate the establishment of a Corporate nominee service for the shareholders For 20.0 Authorize the Company and any Company which is or becomes a subsidiary of the Company during the period to which this Resolution relates, for the purposes of Part XA of the Companies Act 1985 to: i) make Donations to EU Political Organizations not exceedi For 21.0 Approve to renew the authority conferred on the Directors by Article 16.2 of the Company's Articles of Association for this purpose: the Section 80 amount be USD 900,000,000; and the prescribed period be the period ending on the date of the AGM in 2007 or Against 22.0 Approve, subject to the passing of Resolution 20, to renew the power conferred on the Directors by Article 16.3 of the Company's Articles of Association for the prescribed period specified in Resolution 20 and for such period the Section 89 amount be USD Against 23.0 Authorize the Company, for the purposes of Section 166 of the Companies Act 1985, to make market purchasesSection 163 of that Actof ordinary shares in the capital of the Company provided that: the maximum aggregate number of ordinary shares which may For 24.0 PLEASE NOTE THAT THIS IS A REVISION DUE TO CHANGE IN THE NUMBERING.IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS.THANK YOU. Vodafone Group Plc Ticker Security ID: Meeting Date Meeting Status CINS G93882101 07/25/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve, conditional on the admission to the official list as specified in accordance with the Listing Rules as specified and to trading on the London Stock Exchange plc s main market for listed securities in accordance with the rules of the London Stock For Wachovia Corporation Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERNEST S. RADY*** Mgmt For For For 1.2 DIRECTOR JERRY GITT** Mgmt For For For 1.3 DIRECTOR JOHN T. CASTEEN, III* Mgmt For For For 1.4 DIRECTOR MARYELLEN C. HERRINGER* Mgmt For For For 1.5 DIRECTOR JOSEPH NEUBAUER* Mgmt For For For 1.6 DIRECTOR TIMOTHY D. PROCTOR* Mgmt For For For 1.7 DIRECTOR VAN L. RICHEY* Mgmt For For For 1.8 DIRECTOR DONA DAVIS YOUNG* Mgmt For For For 2.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. Mgmt For For For 3.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Mgmt For For For 4.0 A WACHOVIA PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. Mgmt For For For 5.0 A STOCKHOLDER PROPOSAL REGARDING NON-BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. ShrHldr Against Against For 6.0 A STOCKHOLDER PROPOSAL REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. ShrHldr Against Against For 7.0 A STOCKHOLDER PROPOSAL REGARDING REPORTING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 8.0 A STOCKHOLDER PROPOSAL REGARDING SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against Against For Wachovia Corporation Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 08/31/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE THE ISSUANCE OF SHARES OF WACHOVIA COMMON STOCK AS CONSIDERATION IN THE PROPOSED MERGER OF GOLDEN WEST FINANCIAL CORPORATION WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA, PURSUANT TO AN AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 20 Mgmt For For For 2.0 TO APPROVE THE AMENDED AND RESTATED WACHOVIA CORPORATION 2 PLAN. Mgmt For For For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2.0 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6.0 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7.0 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8.0 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Mgmt For For For 9.0 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10.0 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11.0 ELECTION OF DIRECTOR: JACK C. SHEWMAKER Mgmt For For For 12.0 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13.0 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14.0 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15.0 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 17.0 CHARITABLE CONTRIBUTIONS REPORT ShrHldr Against Against For 18.0 UNIVERSAL HEALTH CARE POLICY ShrHldr Against Against For 19.0 PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For 20.0 EQUITY COMPENSATION GLASS CEILING ShrHldr Against Against For 21.0 COMPENSATION DISPARITY ShrHldr Against Against For 22.0 BUSINESS SOCIAL RESPONSIBILITY REPORT ShrHldr Against Against For 23.0 EXECUTIVE COMPENSATION VOTE ShrHldr Against Against For 24.0 POLITICAL CONTRIBUTIONS REPORT ShrHldr Against Against For 25.0 SOCIAL AND REPUTATION IMPACT REPORT ShrHldr Against Against For 26.0 CUMULATIVE VOTING ShrHldr Against For Against 27.0 QUALIFICATIONS FOR DIRECTOR NOMINEES ShrHldr Against Against For Walgreen Co. Ticker Security ID: Meeting Date Meeting Status WAG CUSIP9 931422109 01/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR WILLIAM C. FOOTE Mgmt For For For 1.3 DIRECTOR JAMES J. HOWARD Mgmt For For For 1.4 DIRECTOR ALAN G. MCNALLY Mgmt For For For 1.5 DIRECTOR CORDELL REED Mgmt For For For 1.6 DIRECTOR JEFFREY A. REIN Mgmt For For For 1.7 DIRECTOR NANCY M. SCHLICHTING Mgmt For For For 1.8 DIRECTOR DAVID Y. SCHWARTZ Mgmt For For For 1.9 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.10 DIRECTOR MARILOU M. VON FERSTEL Mgmt For For For 1.11 DIRECTOR CHARLES R. WALGREEN III Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. Mgmt For For For Washington Mutual, Inc. Ticker Security ID: Meeting Date Meeting Status WM CUSIP9 939322103 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ANNE V. FARRELL Mgmt For For For 1.2 DIRECTOR STEPHEN E. FRANK Mgmt For For For 1.3 DIRECTOR KERRY K. KILLINGER Mgmt For For For 1.4 DIRECTOR THOMAS C. LEPPERT Mgmt For For For 1.5 DIRECTOR CHARLES M. LILLIS Mgmt For For For 1.6 DIRECTOR PHILLIP D. MATTHEWS Mgmt For For For 1.7 DIRECTOR REGINA T. MONTOYA Mgmt For For For 1.8 DIRECTOR MICHAEL K. MURPHY Mgmt For For For 1.9 DIRECTOR MARGARET OSMER MCQUADE Mgmt For For For 1.10 DIRECTOR MARY E. PUGH Mgmt For For For 1.11 DIRECTOR WILLIAM G. REED, JR. Mgmt For For For 1.12 DIRECTOR ORIN C. SMITH Mgmt For For For 1.13 DIRECTOR JAMES H. STEVER Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007 Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE RETIREMENT PLAN POLICIES ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR ELECTION PROCESS ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR NOMINEE QUALIFICATION REQUIREMENTS ShrHldr Against Against For Wellpoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SHEILA P. BURKE Mgmt For For For 1.2 DIRECTOR VICTOR S. LISS Mgmt For For For 1.3 DIRECTOR JANE G. PISANO, PH.D. Mgmt For For For 1.4 DIRECTOR GEORGE A. SCHAEFER, JR. Mgmt For For For 1.5 DIRECTOR JACKIE M. WARD Mgmt For For For 1.6 DIRECTOR JOHN E. ZUCCOTTI Mgmt For For For 2.0 TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN NON-CONTESTED ELECTIONS. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2007. Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN S. CHEN. Mgmt For For For 2.0 ELECTION OF DIRECTOR: LLOYD H. DEAN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN E. ENGEL. Mgmt For For For 4.0 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROBERT L. JOSS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH. Mgmt For For For 7.0 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK. Mgmt For For For 8.0 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN. Mgmt For For For 9.0 ELECTION OF DIRECTOR: NICHOLAS G. MOORE. Mgmt For For For 10.0 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY. Mgmt For For For 11.0 ELECTION OF DIRECTOR: DONALD B. RICE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD. Mgmt For For For 13.0 ELECTION OF DIRECTOR: STEPHEN W. SANGER. Mgmt For For For 14.0 ELECTION OF DIRECTOR: SUSAN G. SWENSON. Mgmt For For For 15.0 ELECTION OF DIRECTOR: JOHN G. STUMPF. Mgmt For For For 16.0 ELECTION OF DIRECTOR: MICHAEL W. WRIGHT. Mgmt For For For 17.0 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 18.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF BOARD CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 19.0 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A POLICY LIMITING BENEFITS UNDER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REGARDING A REPORT ON HOME MORTGAGE DISCLOSURE ACT (HMDA) DATA. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REGARDING EMISSION REDUCTION GOALS FOR WELLS FARGO AND ITS CUSTOMERS. ShrHldr Against Against For Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP9 962166104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVEN R. ROGEL Mgmt For For For 1.2 DIRECTOR DEBRA A. CAFARO Mgmt For For For 1.3 DIRECTOR RICHARD H. SINKFIELD Mgmt For For For 1.4 DIRECTOR D. MICHAEL STEUERT Mgmt For For For 1.5 DIRECTOR JAMES N. SULLIVAN Mgmt For For For 1.6 DIRECTOR KIM WILLIAMS Mgmt For For For 2.0 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS ShrHldr Against Against For 3.0 SHAREHOLDER PROPOSAL ON MAJORITY VOTE ShrHldr Against For Against 4.0 SHAREHOLDER PROPOSAL ON WOOD SUPPLY ShrHldr Against Against For 5.0 APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ROBERT ESSNER Mgmt For For For 2.0 ELECTION OF DIRECTOR: JOHN D. FEERICK Mgmt For For For 3.0 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON, PH.D. Mgmt For For For 4.0 ELECTION OF DIRECTOR: VICTOR F. GANZI Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROBERT LANGER, SC.D. Mgmt For For For 6.0 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Mgmt For For For 7.0 ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE Mgmt For For For 8.0 ELECTION OF DIRECTOR: MARY LAKE POLAN, M.D., PH.D., M.P.H. Mgmt For For For 9.0 ELECTION OF DIRECTOR: BERNARD POUSSOT Mgmt For For For 10.0 ELECTION OF DIRECTOR: GARY L. ROGERS Mgmt For For For 11.0 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Mgmt For For For 12.0 ELECTION OF DIRECTOR: WALTER V. SHIPLEY Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOHN R. TORELL III Mgmt For For For 14.0 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 15.0 VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS Mgmt For For For 16.0 VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE Mgmt For For For 17.0 DISCLOSURE OF ANIMAL WELFARE POLICY ShrHldr Against Against For 18.0 REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA ShrHldr Against Against For 19.0 DISCLOSURE OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For 20.0 RECOUPMENT OF INCENTIVE BONUSES ShrHldr Against Against For 21.0 INTERLOCKING DIRECTORSHIPS ShrHldr Against Against For 22.0 PROPOSAL WITHDRAWN. NO VOTE REQUIRED TNA Against 23.0 SEPARATING THE ROLES OF CHAIRMAN AND CEO ShrHldr Against Against For 24.0 STOCKHOLDER ADVISORY VOTE ON COMPENSATION ShrHldr Against Against For Xilinx, Inc. Ticker Security ID: Meeting Date Meeting Status XLNX CUSIP9 983919101 07/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLEM P. ROELANDTS Mgmt For For For 1.2 DIRECTOR JOHN L. DOYLE Mgmt For For For 1.3 DIRECTOR JERALD G. FISHMAN Mgmt For For For 1.4 DIRECTOR PHILIP T. GIANOS Mgmt For For For 1.5 DIRECTOR WILLIAM G. HOWARD, JR. Mgmt For For For 1.6 DIRECTOR J. MICHAEL PATTERSON Mgmt For For For 1.7 DIRECTOR E.W. VANDERSLICE Mgmt For For For 2.0 PROPOSAL TO RATIFY AND APPROVE AN AMENDMENT TO THE COMPANY'S 1990 EMPLOYEE QUALIFIED STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 2,000,000 SHARES. Mgmt For For For 3.0 PROPOSAL TO APPROVE THE 2,000,000 SHARES TO BE RESERVED FOR ISSUANCE THEREUNDER. Mgmt For For For 4.0 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS EXTERNAL AUDITORS OF XILINX FOR FISCAL YEAR 2007. Mgmt For For For Xl Capital Ltd Ticker Security ID: Meeting Date Meeting Status CINS G98255105 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOSEPH MAURIELLO Mgmt For For For 1.2 DIRECTOR EUGENE M. MCQUADE Mgmt For For For 1.3 DIRECTOR ROBERT S. PARKER Mgmt For For For 1.4 DIRECTOR ALAN Z. SENTER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, NEW YORK, NEW YORK TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE INVESTMENT COMPANY OF AMERICA (Registrant) By /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr., Executive Vice President and Chief Executive Officer Date: August 24, 2007
